Exhibit 10.27

[Net Lease]

LEASE AGREEMENT

THIS LEASE AGREEMENT is made this 20th day of March, 2013, between Prologis,
L.P., a Delaware limited partnership (“Landlord”), and the Tenant named below.

 

Tenant:    StemCells, Inc., a Delaware corporation Tenant’s Representative,
Address, and Telephone:   

Stewart Craig, Ph.D.

7707 Gateway Boulevard, Suite 140

Newark, California 94560

   (510) 456-4000    With a copy of any written correspondence to Tenant’s
General Counsel at the same address. Premises:    That portion of the Building,
containing approximately 18,700 rentable square feet, commonly known as XXXXX,
Sunnyvale, California 94089, as shown on Exhibit A-1 and Exhibit A-2. Project:
   The project commonly known as Prologis Sunnyvale, consisting of 2 buildings,
including the Building and the building located and addressed at XXXXX,
Sunnyvale, California 94089, as shown on Exhibit A-2, and the land upon which
the above referenced buildings are situated, together with any other
improvements used in connection therewith. Building:    Humboldt Business Center
  

XXXXX

   Sunnyvale, California 94089-1300    (sba04901) Tenant’s Proportionate Share
of Project:    26.09 % (18,700 / 71,680 SF) Tenant’s Proportionate Share of
Building:    40.48 % (18,700 / 46,200 SF) Lease Term:    Beginning on the
Commencement Date and ending on the last day of the 120th full month following
the Commencement Date. Commencement Date:    March 31, 2013 Rent Commencement
Date:   

April 1, 2013, subject to adjustment for Landlord Delay as provided in Paragraph
12 below.

Termination Date:    March 31, 2023 Initial Monthly Base Rent:    See Addendum 1
Initial Estimated Monthly Operating Expense Payments: (estimates only and
subject to adjustment to actual costs and expenses according to the provisions
of this Lease)   

1. Common Area Charges:

 

2. Taxes:

 

3. Insurance:

 

4. Management Fee:

  

$1,192.57

 

$2,756.23

 

$296.12

 

$909.75

   Initial Estimated Monthly Operating Expense Payments:    $5,154.67 Initial
Monthly Base Rent, and Estimated Operating Expense:    $31,334.67

 

- 1 -



--------------------------------------------------------------------------------

Security Deposit:    Initially $120,000.00, as further amended and subject to
reduction as more fully described in Paragraph 5. Brokers:   

Landlord: Cassidy Turley Northern California

Tenant: Cornish & Carey Commercial/Newmark Knight Frank

Addenda:   

1. Base Rent Adjustments

2. HVAC Maintenance Contract

3. Move Out Conditions

4. One Renewal at 95% of Market

5. Storage and Use Permitted of Hazardous Materials

6. Satellite Dish and Air Handling Units

Exhibits:   

A. Site Plan

B. Project Rules and Regulations

C. Commencement Date Certificate

 

- 2 -



--------------------------------------------------------------------------------

1. Granting Clause. In consideration of the obligation of Tenant to pay rent as
herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease. The parties hereby stipulate to the
square footage of the Premises and Building set forth in the summary of Lease
terms, and agree that Tenant’s Proportionate Share of the Building, as well as
all other amounts and percentages in this Lease which are based upon the square
footage of the Premises and Building will not be changed at any time during the
Lease Term, as the same may be extended, unless Landlord redevelops the Building
in a manner that changes the Building’s square footage.

2. Acceptance of Premises. Except as otherwise expressly set forth in this
Lease, Tenant shall accept the Premises in its condition as of the Commencement
Date, subject to all applicable laws, ordinances, regulations, covenants and
restrictions. Except as otherwise expressly set forth in this Lease, Landlord
has made no representation or warranty as to the suitability of the Premises for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Premises are suitable for Tenant’s intended purposes. Except for latent
defects (defects not discoverable by a visual inspection of the interior of the
Premises), in no event shall Landlord have any obligation for any defects in the
Premises or any limitation on its use. Landlord represents and warrants that as
of the execution date of this Lease the Building’s HVAC, electrical, plumbing
and other mechanical systems, fire sprinkler system, loading docks, lighting,
Building structure (including, without limitation, the roof, roof membrane and
floor slab), parking lots, sidewalks, and the driveways are in good working
order. No later than 10 days after written demand is made therefor by Landlord
of Tenant, Tenant shall execute and deliver to Landlord a Commencement Date
Certificate in the form of Exhibit C attached to and hereby made a part of this
Lease.

Landlord shall allow Tenant access to the Premises, upon delivery to Landlord of
a Certificate of Insurance which complies with the requirements of this Lease,
for purposes of preparing the Premises for the commencement of Tenant’s normal
business operations (including construction of Tenant-Made Alterations), subject
to applicable ordinances and building codes governing Tenant’s right to occupy
or perform in the Premises (“Early Occupancy”). During such Early Occupancy
period prior to the Rent Commencement Date, Tenant shall be bound by its
obligations under the Lease, including the obligation to provide evidence of
insurance, but shall not be obligated to pay the Monthly Base Rent or Operating
Expenses payable by Tenant to Landlord as set forth in the Lease.

3. Use. The Premises shall be used only for the purpose of office, sales and
marketing, research and development, production, laboratory, testing,
manufacturing (including manufacturing in compliance with GMP Compliance)
storage and distribution of biotechnology products, specifically including cell
based products and products which are derived from or include human stem cells
or tissues, and for such other lawful purposes as may be incidental thereto.
Subject to Legal Requirements (as hereinafter defined) during the Lease Term,
Tenant shall be entitled to access of the Premises 24 hours per day, seven days
per week, 365 days per year. Tenant shall not conduct or give notice of any
auction, liquidation, or going out of business sale on the Premises. Tenant will
use the Premises in a careful, safe and proper manner and will not commit
physical waste, overload the floor or structure of the Premises or subject the
Premises to use that would damage the Premises. Tenant shall not permit any
objectionable or unpleasant odors, smoke, dust, gas, noise, or vibrations to
emanate from the Premises, or take any other action that would constitute a
nuisance or would disturb, unreasonably interfere with, or endanger Landlord or
any tenants of the Project. Except as to items expressly permitted by this
Lease, outside storage, including without limitation, storage of trucks and
other vehicles, is prohibited without Landlord’s prior written consent;
provided, however, Tenant shall have the right to park operable vehicles and
trailers overnight at the truck loading docks and designated truck and trailer
parking areas for the Premises and operable automobiles in the designated
automobile parking areas, and further provided there is no interference with the
access of other tenants to the Building and Project parking lots and truck
courts. Tenant, at its sole expense, shall use and occupy the Premises in
compliance with all laws, including, without limitation, the Americans With
Disabilities Act, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to
Tenant’s specific use of the Premises (collectively, “Legal Requirements”). The
Premises shall not be used as a place of public accommodation under the
Americans With Disabilities Act (“ADA”) or similar state statutes or local
ordinances or any regulations promulgated thereunder, all as may be amended from
time to time. As of the execution date of this Lease, no written notice has been
received by Landlord of non-compliance with any Legal Requirements in connection
with the Premises. In the event that Landlord receives notice that the Premises
is not in compliance with ADA existing as of the execution date of this Lease
and such non-compliance is not related to Tenant’s specific use of the Premises
or Tenant-Made Alterations to the Premises performed by Tenant, Landlord shall
make such modifications as may be required by order or directive of applicable
governmental authority in order to bring the Premises into compliance with ADA
applicable Legal Requirements as of the execution date of this Lease without
cost or expense to Tenant and without including such cost or expense as an
Operating Expense. Furthermore, in the event Landlord receives notice that the
Premises is not in compliance with applicable Legal Requirements which come into
effect after the execution date of this Lease and such non-compliance is not
related to Tenant’s specific use of the Premises or Tenant-Made Alterations to
the Premises, Landlord shall make such modifications as may be required by order
or directive of applicable governmental authority in order to bring the Premises
into compliance with applicable Legal Requirements (but at all times in
accordance with the terms and conditions of Paragraph 19 below), the cost of
which shall be amortized in accordance with Paragraph 6 below and chargeable to
Tenant as an Operating Expense. Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises, that are required
by Legal Requirements related to Tenant’s use or occupation of the Premises
(i.e., additions or modifications required by Legal Requirements which would not
be required for a typical general office or warehouse use of the Premises, but
which are required due to the nature of Tenant’s use of the Premises). Landlord
will be responsible for all work required by the Legal Requirements in order to
ensure that areas outside the Premises comply with Legal Requirements, the cost
of which shall be included in Operating Expenses to the extent permitted by this
Lease; unless such work is due to Tenant’s use or occupation of the

 

- 3 -



--------------------------------------------------------------------------------

Premises (i.e., additions or modifications required by Legal Requirements which
would not be required for a typical general office or warehouse use of the
Premises, but which are required due to the nature of Tenant’s use of the
Premises), in which case such work shall be at Tenant’s sole cost. Tenant will
not use or permit the Premises to be used for any purpose or in any manner that
would void Tenant’s or Landlord’s insurance, or cause the disallowance of any
sprinkler credits. If any increase in the cost of any insurance on the Premises
or the Project is caused by Tenant’s use or occupation of the Premises, or
because Tenant vacates the Premises, then Tenant shall pay the amount of such
increase to Landlord.

4. Base Rent. Tenant shall pay Base Rent in the amount set forth on Page 1 of
this Lease or Addendum 1. The first month’s Base Rent, the Security Deposit, and
the first monthly installment of estimated Operating Expenses (as hereafter
defined) shall be due and payable on the date hereof, and Tenant promises to pay
to Landlord in advance, without demand, deduction or set-off, monthly
installments of Base Rent on or before the first day of each calendar month
succeeding the Rent Commencement Date. Payments of Base Rent for any fractional
calendar month shall be prorated based on a 365 day year. All payments required
to be made by Tenant to Landlord hereunder (or to such other party as Landlord
may from time to time specify in writing) shall be made by check or by
Electronic Fund Transfer (“EFT”) of immediately available federal funds before
11:00 a.m., Eastern Time at such place, within the continental United States, as
Landlord may from time to time designate to Tenant in writing. The obligation of
Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any rent due hereunder except as
may be expressly provided in this Lease. If Tenant is delinquent in any monthly
installment of Base Rent or of estimated Operating Expenses for more than 5
days, Tenant shall pay to Landlord on demand a late charge equal to 5 percent of
such delinquent sum. The provision for such late charge shall be in addition to
all of Landlord’s other rights and remedies hereunder or at law and shall not be
construed as a penalty.

5. Security Deposit. The Security Deposit shall be held by Landlord as security
for the performance of Tenant’s obligations under this Lease. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Upon each occurrence of an Event of Default
(hereinafter defined), Landlord may use all or part of the Security Deposit to
pay delinquent payments due under this Lease, and the cost of any damage,
injury, expense or liability caused by such Event of Default, without prejudice
to any other remedy provided herein or provided by law. In the event of the
foregoing, Tenant shall pay Landlord on demand the amount that will restore the
Security Deposit to its then current required amount. Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee; no interest
shall accrue thereon. The Security Deposit shall be the property of Landlord,
but shall be paid to Tenant when Tenant’s obligations under this Lease have been
completely fulfilled. Landlord shall not be required to keep all or any part of
the Security Deposit separate from its general accounts. Tenant waives any
limitations set forth in California Civil Code Section 1950.7 limiting the use
to which a security deposit may be applied. Landlord shall be released from any
obligation with respect to the Security Deposit upon transfer of this Lease and
the Premises to a person or entity assuming Landlord’s obligations under this
Paragraph 5.

Provided no Event of Default exists or would exist but for the passage of time
or the giving of notice, or both, effective on the first day of the 16th full
calendar month following the Commencement Date of this Lease, the Security
Deposit shall be reduced by $40,000.00 and effective on the first day of the
24th full calendar month following the Commencement Date of this Lease, the
Security Deposit shall be reduced by an additional $40,000.00, so that as of
such date and throughout the remainder of the Lease Term, the Security Deposit
shall reflect a total amount of $40,000.00. Landlord shall have 30 days
following the applicable reduction date to return the reduction in the Security
Deposit to Tenant.

6. Operating Expense Payments. During each month of the Lease Term, on the same
date that Base Rent is due, Tenant shall pay Landlord an amount equal to 1/12 of
the annual cost, as estimated by Landlord from time to time, of Tenant’s
Proportionate Share (hereinafter defined) of Operating Expenses for the Project.
Payments thereof for any fractional calendar month shall be prorated based on a
365 day year. The term “Operating Expenses” means all costs and expenses
incurred by Landlord with respect to the ownership, maintenance, and operation
of the Project including, but not limited to costs of: Taxes (hereinafter
defined) and fees payable to tax consultants and attorneys for consultation and
contesting taxes; insurance; utilities; maintenance, repair and replacement of
all portions of the Project, including without limitation, paving and parking
areas, roads, non-structural components of the roofs (including the roof
membrane), alleys, and driveways, mowing, landscaping, snow removal, exterior
painting, utility lines, heating, ventilation and air conditioning systems,
lighting, electrical systems and other mechanical and building systems; amounts
paid to contractors and subcontractors for work or services performed in
connection with any of the foregoing; charges or assessments of any association
to which the Project is subject; property management fees payable to a property
manager (not to exceed 3% of gross receipts), including any affiliate of
Landlord, or if there is no property manager, an administration fee of 10
percent of Operating Expenses payable to Landlord; security services, if any;
trash collection, sweeping and removal; and additions or alterations made by
Landlord to the Project or the Building in order to comply with Legal
Requirements (other than those expressly required herein to be made by Tenant)
or to reduce Operating Expenses or that are appropriate to the continued
operation of the Project or the Building as a bulk warehouse facility in the
market area, provided that the cost of additions or alterations that are
required to be capitalized for federal income tax purposes shall be amortized on
a straight line basis over a period equal to the lesser of the useful life
thereof for federal income tax purposes or 10 years. Operating Expenses do not
include costs, expenses, depreciation or amortization for capital repairs and
capital replacements required to be made by Landlord under Paragraph 10 of this
Lease, capital expenditures which are primarily for aesthetic or beautification
purposes, debt service under mortgages or ground rent under ground leases, costs
of restoration (other than commercially reasonable insurance deductibles),
leasing commissions, the costs of renovating space for tenants, or costs
incurred to comply with laws relating to the removal of Hazardous Materials (as
defined in Paragraph 30 below) or to remove, remedy, treat or contain any
Hazardous Material, or the costs of repairs, replacement or maintenance of HVAC
or other equipment exclusively serving another tenant’s premises when Tenant
pays such costs directly.

 

- 4 -



--------------------------------------------------------------------------------

If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant’s next
payments except that during the last calendar year of the Lease Term or any
extension terms thereof, Landlord shall refund any such excess within 30 days
following the termination of the Lease Term or any extension terms thereof,
provided that Tenant is not in default of its obligations under this Lease. For
purposes of calculating Tenant’s Proportionate Share of Operating Expenses, a
year shall mean a calendar year except the first year, which shall begin on the
Commencement Date, and the last year, which shall end on the expiration of this
Lease. With respect to Operating Expenses which Landlord allocates to the entire
Project, Tenant’s “Proportionate Share” shall be the percentage set forth on the
first page of this Lease as Tenant’s Proportionate Share of the Project as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Project; and, with respect to Operating Expenses which
Landlord allocates only to the Building, Tenant’s “Proportionate Share” shall be
the percentage set forth on the first page of this Lease as Tenant’s
Proportionate Share of the Building as reasonably adjusted by Landlord in the
future for changes in the physical size of the Premises or the Building.
Operating Expenses payable by Tenant will not include any Operating Expense item
which exclusively benefitted the building in the Project not occupied by Tenant.
Landlord may equitably increase Tenant’s Proportionate Share for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project or
Building that includes the Premises or that varies with occupancy or use;
provided that Landlord makes such allocations on a consistent and uniform basis
throughout the Project for all tenants. The estimated Operating Expenses for the
Premises set forth on the first page of this Lease are only estimates, and
Landlord makes no guaranty or warranty that such estimates will be accurate.

No later than 90 days following the first day of each calendar year during the
Lease Term, Landlord shall deliver to Tenant an Operating Expense Reconciliation
Invoice (“Invoice”) and an Operating Expense Summary Report listing the
Operating Expenses for the prior year of the Lease Term (“Report”). Provided
(x) no Event of Default exists under this Lease, (y) no payments of Base Rent,
Operating Expenses, or other amounts due under the Lease are outstanding, and
(z) Tenant has a reasonable belief that the Invoice and Report contain an error
to the detriment of Tenant, Tenant, at its sole cost and expense, shall have the
right to examine property invoices evidencing such costs and expenses as
provided in the Invoice and Report which Tenant believes to be in error as more
specifically provided herein. Such review of Landlord’s property invoices may
occur not more than once per year at Landlord’s local market office during
reasonable business hours. Landlord agrees to make the property invoices
pertaining to those items which Tenant reasonably believes to be in error, a
copier and conference room available to Tenant for a period not to exceed one
week to examine such property invoices. In the event Tenant desires to exercise
the foregoing right, Tenant shall deliver written notice of Tenant’s intent to
review the property invoices, and shall identify the item(s) contained in the
Invoice and Report which Tenant believes to be in error, no later than one
hundred twenty (120) days following Tenant’s receipt of the Invoice and Report.
Time is of the essence with regards to the delivery of such notice. Upon
Landlord’s receipt of Tenant’s notice, Landlord and Tenant shall work in good
faith to schedule a time and date for such property invoice examination which
shall be acceptable to both parties. In the event that Tenant accurately
determines that the Invoice and Report contain an error to the detriment of
Tenant, Landlord shall immediately provide a revised Invoice and Report to
Tenant. If Tenant has already paid the Invoice, Landlord will provide a credit
against Tenant’s obligations to pay Base Rent the amount overpaid by Tenant.
Tenant shall keep any information gained from such examination confidential and
shall not disclose it to any other party, except as required by law. If
requested by Landlord, Tenant shall be required to sign a confidentiality
agreement as a condition of Landlord making Landlord’s invoices available for
inspection. Notwithstanding anything contained herein to the contrary, in no
event shall Tenant retain any person paid on a contingency fee basis to act on
behalf of Tenant with regards to the forgoing rights to review the property
invoices and Landlord shall have no obligation to allow any such representative
paid on a contingency fee basis access to Landlord’s records. Notwithstanding
anything contained in this Lease to the contrary, Tenant hereby agrees that
Tenant’s sole remedy pertaining to an error in the Invoice or Report shall be
for the recovery from Landlord an amount equal to the amount overpaid by Tenant,
and Tenant hereby waives any right to terminate this Lease as a result of any
such error in the Invoice or Report which Tenant may have under law or equity.
In the event Tenant’s review of property invoices reveals that Landlord’s
determination of Tenant’s Proportionate Share of Operating Expenses as set forth
in the Invoice was in error in Landlord’s favor by more than five percent
(5%) of the amount charged by Landlord to Tenant pursuant to such Invoice, then
Landlord agrees to pay the reasonable, third-party cost of such review of the
property invoices incurred by Tenant; provided such cost shall not exceed the
amount of the actual error in Landor’s favor.

7. Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services used on the Premises, all maintenance charges for
utilities, and any storm sewer charges or other similar charges for utilities
imposed by any governmental entity or utility provider, together with any taxes,
penalties, surcharges or the like pertaining to utilities and services supplied
to Tenant at the Premises. Water and sewer are not separately metered to the
Premises; however, Tenant shall have the right, at Tenant’s sole option and
expense, to install a separate meter for water. Tenant shall pay its share of
all charges for such jointly metered utilities based upon Tenant’s Proportionate
Share unless Landlord reasonably determines that one of the jointly metered
parties is consuming more than its share of water, in which case Landlord may
reasonably allocate the jointly metered cost of water based on consumption.
Landlord may cause at Tenant’s expense the water utility to be separately
metered or charged directly to Tenant by the provider in the event Landlord
reasonably determines that Tenant’s use of such jointly metered utility
materially exceeds the use of such jointly metered utility by other tenants in
the Building. Electricity and gas are presently separately metered to the
Premises. No interruption or failure of utilities shall result in the
termination of this Lease or the abatement of rent, except as set forth below.

 

- 5 -



--------------------------------------------------------------------------------

Landlord acknowledges that Tenant’s business operations will require Tenant to
follow good manufacturing practices in accordance with industry standards and
practices, the rules and regulations of state, federal and international
governmental agencies as interpreted by Tenant and Tenant’s policies and
standard operating procedures, as they exist from time to time (collectively,
“GMP Compliance”). Except in the event of an emergency, any access to the
Premises will be conducted in accordance with Paragraph 19, including the
requirement that Tenant will have a representative of Tenant accompany Landlord,
its agents or employees at any time when such parties are in the Premises.
Landlord will reasonably cooperate with Tenant as reasonably required to
maintain such GMP Compliance, and Landlord will make no changes to the
electrical, gas or water supply to the Premises without coordinating the
schedule and methodology for such change with Tenant. In the event the cost of
any work to be performed by Landlord in accordance with the immediately
preceding sentence is increased as a result of the need to comply with Tenant’s
GMP Compliance requirements, then Tenant will be responsible for the portion of
such increased costs attributable to such GMP Compliance, subject to Tenant’s
prior approval of the amount of such costs.

Notwithstanding anything contained herein to the contrary, in the event that
such interruption or cessation of utilities results from Landlord’s negligent or
willful act or omission continues beyond five (5) business days from the date of
such interruption or cessation, then, provided Tenant has delivered Landlord
with prompt notice of such interruption, the rent under this Lease will abate,
commencing on the fifth (5th) business day the Premises remain untenantable, and
continuing until the date on which the utilities are restored and the Premises
are again tenantable. No abatement of rentals as hereinabove described will
apply in the event such interruption of utilities is the result of Tenant’s
alterations to the Premises, or any negligent act or omission of Tenant, its
agents, employees or contractors. In the event any interruption or cessation of
utilities continues for a period in excess of sixty (60) days, the casualty
provisions set forth in Paragraph 15 below shall control.

Tenant shall be entitled to install, as a Tenant-Made Alteration, additional
dedicated heating, ventilation and air conditioning units and specialized air
handling and/or exhaust equipment (collectively “Air Handling Units”) on the
roof of the Building at Tenant’s sole cost and expense (or as a charge against
the TI Allowance). The plans and specifications for any Air Handling Units shall
be subject to Landlord’s reasonable approval. Tenant shall be responsible for
maintenance and repair of the Air Handling Units and shall have access to the
roof of the Building as required to repair, maintain or replace such Air
Handling Units 24 hours per day, seven days per week.

8. Taxes. Landlord shall pay all taxes, assessments and governmental charges
(collectively referred to as “Taxes”) that accrue against the Project during the
Lease Term, which shall be included as part of the Operating Expenses charged to
Tenant. Landlord may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens thereof. All capital levies or
other taxes assessed or imposed on Landlord upon the rents payable to Landlord
under this Lease and any franchise tax, any excise, use, margin, transaction,
sales or privilege tax, assessment, levy or charge measured by or based, in
whole or in part, upon such rents from the Premises and/or the Project or any
portion thereof shall be paid by Tenant to Landlord monthly in estimated
installments or upon demand, at the option of Landlord, as additional rent;
provided, however, in no event shall Tenant be liable for any net income taxes
imposed on Landlord unless such net income taxes are in substitution for any
Taxes payable hereunder. If any such tax or excise is levied or assessed
directly against Tenant or results from any Tenant-Made Alterations (defined
below), then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall be
liable for all taxes levied or assessed against any personal property or
fixtures placed in the Premises, whether levied or assessed against Landlord or
Tenant.

9. Insurance. Landlord shall maintain all risk or special form property
insurance covering the full replacement cost of the Building and commercial
general liability insurance on the Project in forms and amounts customary for
properties substantially similar to the Project, subject to customary
deductibles. Landlord may, but is not obligated to, maintain such other
insurance and additional coverages as it may deem necessary, including but not
limited to, rent loss insurance. All such insurance shall be included as part of
the Operating Expenses charged to Tenant. The Project or Building may be
included in a blanket policy (in which case the cost of such insurance allocable
to the Project or Building will be determined by Landlord based upon the total
insurance cost calculations). Tenant shall also reimburse Landlord for any
increased premiums or additional insurance which Landlord reasonably deems
necessary to the extent arising as a result of Tenant’s specific and unique use
of the Premises.

Tenant, at its expense, shall maintain during the Lease Term the following
insurance, at Tenant’s sole cost and expense: (1) commercial general liability
insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $2,000,000; and in the
event property of Tenant’s invitees or customers are kept in, or about the,
Premises, Tenant shall maintain warehouser’s legal liability or bailee customers
insurance for the full value of the property of such invitees or customers as
determined by the warehouse contract between Tenant and its customer; (2) all
risk or special form property insurance covering the full replacement cost of
all property and improvements installed or placed in the Premises by Tenant;
(3) workers’ compensation insurance as required by the state in which the
Premises is located and in amounts as may be required by applicable statute and
shall include a waiver of subrogation in favor of Landlord; (4) employers
liability insurance of at least $1,000,000, (5) business automobile liability
insurance having a combined single limit of not less than $2,000,000 per
occurrence insuring Tenant against liability arising out of the ownership
maintenance or use of any owned, hired or nonowned automobiles, and (6) business
interruption insurance with a limit of liability representing loss of at least
approximately 6 months of income. Any company writing any of Tenant’s insurance
shall have an A.M. Best rating of not less than A-VIII and provide primary
coverage to Landlord (any policy issued to Landlord providing duplicate or
similar coverage shall be deemed excess over Tenant’s policies). All commercial
general liability and, if applicable, warehouser’s legal liability or bailee
customers insurance policies shall name Tenant as a named insured and Landlord,
its property manager, and other designees of Landlord as the interest of

 

- 6 -



--------------------------------------------------------------------------------

such designees shall appear, as additional insureds. The limits and types of
insurance maintained by Tenant shall not limit Tenant’s liability under this
Lease. Tenant shall provide Landlord with certificates of such insurance as
required under this Lease prior to the earlier to occur of the Commencement Date
or the date Tenant is provided with possession of the Premises, and thereafter
upon renewals at least 15 days prior to the expiration of the insurance
coverage. Acceptance by Landlord of delivery of any certificates of insurance
does not constitute approval or agreement by Landlord that the insurance
requirements of this section have been met, and failure of Landlord to identify
a deficiency from evidence provided will not be construed as a waiver of
Tenant’s obligation to maintain such insurance. In the event any of the
insurance policies required to be carried by Tenant under this Lease shall be
cancelled prior to the expiration date of such policy, or if Tenant receives
notice of any cancellation of such insurance policies from the insurer prior to
the expiration date of such policy, Tenant shall: (a) immediately deliver notice
to Landlord that such insurance has been, or is to be, cancelled, (b) shall
promptly replace such insurance policy in order to assure no lapse of coverage
shall occur, and (c) shall deliver to Landlord a certificate of insurance for
such policy. The insurance required to be maintained by Tenant hereunder are
only Landlord’s minimum insurance requirements and Tenant agrees and understands
that such insurance requirements may not be sufficient to fully meet Tenant’s
insurance needs.

The all risk or special form property insurance obtained by Landlord and Tenant
shall include a waiver of subrogation by the insurers and all rights based upon
an assignment from its insured, against Landlord or Tenant, their officers,
directors , employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk or
special form property insurance, and each party waives any claims against the
other party, and its officers, directors, employees, managers, agents, invitees
and contractors for such loss or damage. The failure of a party to insure its
property shall not void this waiver. Tenant and its agents, employees and
contractors shall not be liable for, and Landlord hereby waives all claims
against such parties for losses resulting from an interruption of Landlord’s
business, or any person claiming through Landlord, resulting from any accident
or occurrence in or upon the Premises or the Project from any cause whatsoever,
including without limitation, damage caused in whole or in part, directly or
indirectly, by the negligence of Tenant or its agents, employees or contractors.
Landlord and its agents, employees and contractors shall not be liable for, and
Tenant hereby waives all claims against such parties for losses resulting from
an interruption of Tenant’s business, or any person claiming through Tenant,
resulting from any accident or occurrence in or upon the Premises or the Project
from any cause whatsoever, including without limitation, damage caused in whole
or in part, directly or indirectly, by the negligence of Landlord or its agents,
employees or contractors.

10. Landlord’s Repairs. Landlord shall repair, at its expense and without pass
through as an Operating Expense, the structural soundness of the roof (which
does not include the roof membrane), the structural soundness of the foundation,
and the structural soundness of the exterior walls of the Building in good
repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, its agents and contractors excluded. The term “walls” as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair.

In the event of an emergency (being defined as an imminent threat of personal
injury to Tenant’s employees or material damage to Tenant’s equipment or other
property at the Premises), Tenant shall have the right to make such temporary,
emergency repairs to the roof, foundation, floors and exterior walls of the
building of which the Premises are a part, or the roof membrane, skylights, roof
vents, drains and downspouts of the Project, and the exterior and under slab
utility systems for the Project or the common Building systems, as may be
reasonably necessary to prevent such material damage to the equipment or
property of Tenant situated in the Premises, or such personal injury to Tenant’s
employees, provided Tenant has notified or attempted in good faith to notify
Landlord’s representative of such emergency by telephone (with subsequent
written notice as soon as practicable). The provisions of this paragraph do not
constitute an authorization by Landlord for Tenant to enter the premises of any
other tenant of the Project, and Tenant has not been designated as Landlord’s
agent for the purposes of any such entry. Landlord shall reimburse Tenant for
the reasonable, out-of-pocket costs incurred by Tenant in making such emergency
repairs to the roof, foundation or exterior walls, as applicable, up to (but not
to exceed) $30,000.00 with respect to each such occurrence, within thirty
(30) days after submission by Tenant to Landlord of an invoice therefore,
accompanied by reasonable supporting documentation for the costs so incurred. In
the event Landlord fails or refuses to reimburse Tenant for such costs within
such thirty (30) day period and Tenant brings an action for recovery of such
amounts from Landlord as provided for in this Lease, then Tenant shall be
entitled to recover, in addition to the amount of such costs, interest on such
amounts from the date incurred by Tenant until recovered from Landlord, at the
rate provided in Paragraph 37(j) of this Lease, and the reasonable attorneys’
fees and other costs of court incurred by Tenant in pursuing such action.



11. Tenant’s Repairs. Landlord, at Tenant’s expense as provided in Paragraph 6,
shall maintain in good repair and condition the parking areas and other common
areas of the Building, including, but not limited to driveways, alleys,
landscape and grounds surrounding the Premises, the roof membrane, all base
building systems serving multiple tenants (e.g., fire life/safety) up to the
point of connection to the Premises and all utility services and equipment up to
the point of connection to Tenant’s separate meter, or if no such separate meter
exists, then up to the point of connection to the Premises. Subject to
Landlord’s obligation in Paragraph 10, this Paragraph 11 and subject to
Paragraphs 9 and 15, Tenant, at its expense, shall repair, replace and maintain
in good condition all portions of the Premises and all areas, improvements and
systems exclusively serving the Premises including, without limitation, dock and
loading areas, truck doors, plumbing, water and sewer lines up to points of
common connection, fire sprinklers and fire protection systems, entries, doors,
ceilings, windows, interior walls, and the interior side of demising walls, and
heating, ventilation and air conditioning systems exclusively serving the
Premises. Such repair and replacements include capital expenditures and repairs
whose benefit may extend beyond

 

- 7 -



--------------------------------------------------------------------------------

the Term. Heating, ventilation and air conditioning systems and other mechanical
and building systems exclusively serving the Premises shall be maintained at
Tenant’s expense pursuant to maintenance service contracts for the HVAC units
entered into by Tenant or, if Tenant has failed to maintain such service
contracts then at Landlord’s election, Landlord may maintain such contracts, in
which case the costs of such contracts entered into by Landlord shall be
included as an Operating Expense. The scope of services and contractors under
such maintenance contracts shall be consistent with the requirements of Addendum
2 to this Lease. If Tenant fails to perform any repair or replacement for which
it is responsible, Landlord may, after notice to Tenant and the expiration of a
reasonable cure period, perform such work (provided any entry will be in strict
accordance with Paragraph 19) and be reimbursed by Tenant within 10 days after
demand therefor. Subject to Paragraphs 9 and 15, Tenant shall bear the full cost
of any repair or replacement to any part of the Building or Project that results
from damage caused by Tenant, its agents, contractors, or invitees and any
repair that benefits only the Premises.

12. Tenant-Made Alterations and Trade Fixtures. Tenant shall have the right to
perform non-structural Tenant-Made Alterations (as defined below), the cost of
which does not exceed $15,000 in each instance, without obtaining Landlord’s
prior written consent, by providing a written notice of such Tenant-Made
Alterations to Landlord containing sufficient and complete information regarding
such Tenant-Made Alterations, provided that such alteration does not materially
affect the structure or the roof of the Building, modify the exterior of the
Building (other than as permitted for the rooftop equipment or Exterior
Storage), or modify the common utility or mechanical systems of the Building.
Any other alterations, additions, or improvements made by or on behalf of Tenant
to the Premises (“Tenant-Made Alterations”) shall be subject to Landlord’s prior
written consent, which consent will not be unreasonably, withheld, conditioned
or delayed. Tenant shall cause, at its expense, all Tenant-Made Alterations to
comply with insurance requirements and with Legal Requirements and shall
construct at its expense any alteration or modification within the Premises
required by Legal Requirements as a result of any Tenant-Made Alterations. Any
work required to comply with Legal Requirements outside the Premises will be
performed by Landlord, subject to inclusion in Operating Expenses to the extent
permitted by Paragraph 6. All Tenant-Made Alterations shall be constructed in a
good and workmanlike manner by contractors reasonably acceptable to Landlord and
only good grades of materials shall be used. All plans and specifications for
any Tenant-Made Alterations shall be submitted to Landlord for its approval,
which approval will be granted or denied (accompanied by a reasonably detailed
list of objections) within ten (10) days after submittal to Landlord and in the
event Landlord does not approve or deny such plans within the ten (10) day
period above, then Landlord will be deemed to have approved such plans and
specifications as to the initial Tenant-Made Alterations (and failure to respond
will be deemed disapproval as to any future Tenant-Made Alterations). Landlord
may monitor construction of the Tenant-Made Alterations. Tenant shall reimburse
Landlord for its reasonable, out-of-pocket costs in reviewing plans and
specifications and in monitoring construction (provided that Tenant will not be
required to pay any fees to Landlord or its affiliates in connection with any
Tenant-Made Alterations) , and the total fees payable by Tenant for the initial
Tenant-Made Alterations will in no event exceed $15,000 for third party
consultant fees, and Landlord will provide reasonably detailed invoices in
support of any such third party fees. Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to see that such plans and specifications or
construction comply with applicable laws, codes, rules and regulations. Tenant
shall provide Landlord with the identities and mailing addresses of its general
contractor and all major subcontractors performing work or supplying materials,
prior to beginning such construction, and Landlord may post on and about the
Premises notices of non-responsibility pursuant to applicable law. Tenant shall
furnish security or make other arrangements satisfactory to Landlord to assure
payment for the completion of all work free and clear of liens (provided that no
bond will be required for the initial Tenant-Made Alterations) and shall provide
certificates of insurance for worker’s compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Tenant-Made Alterations, Tenant shall
deliver to Landlord sworn statements setting forth the names of all contractors
and subcontractors who did work on the Tenant-Made Alterations and final lien
waivers from all such contractors and subcontractors. Upon surrender of the
Premises, all Tenant-Made Alterations and any leasehold improvements constructed
by Landlord or Tenant shall remain on the Premises as Landlord’s property,
except to the extent Landlord requires removal at Tenant’s expense of any such
items or Landlord and Tenant have otherwise agreed in writing in connection with
Landlord’s consent to any Tenant-Made Alterations. Notwithstanding the
foregoing, in no event shall Tenant be required to remove customary lab
improvements, clean rooms, Air Handling Units or to restore the electrical
capacity upgrades made by Tenant, provided (i) all of the foregoing items are
non-Tenant specific lab improvements that are reasonably reusable by other
tenants, (ii) such items were made using building standard or better materials,
(iii) all specialized equipment such as the lyophilizer, water injection and
other water systems are removed and (iv) all systems, including, without
limitation, the duct work and fume hoods, are in good working order and
condition. Upon Tenant’s written request, Landlord shall provide Tenant, at the
time of Tenant’s request for approval of Tenant-Made Alterations, a list of
which Tenant-Made Alterations Landlord will require Tenant to remove upon
surrender of the Premises. Notwithstanding the foregoing, Tenant shall at all
times have the right to remove its equipment and trade fixtures, even if such
equipment and trade fixtures are attached to the Premises. Tenant shall repair
any damage caused by the removal of such Tenant-Made Alterations upon surrender
of the Premises.

Notwithstanding anything contained herein to the contrary, Landlord shall
contribute up to a maximum amount of $280,500.00 (the “TI Allowance”), towards
the initial Tenant-Made Alterations to the Premises, to include mutually
agreeable interior tenant improvements and any upgrade or additional
distribution of the power of the main breaker currently within the Premises.
Landlord warrants that there is one 500 amp main breaker which is available,
operational and permitted to be used (including any required consent or approval
from the electrical service provider for the Building) solely for use by Tenant
in the Premises. An additional 300 amps is available should Tenant, at Tenant’s
sole cost and expense, desire to have it distributed so Tenant will have 800
amps. Such payment of the TI Allowance shall be made by Landlord to Tenant
within 30 days following (i) completion of the initial Tenant-Made Alterations,
(ii) Landlord’s receipt of Tenant’s invoice substantiating the costs related
thereto, (iii) Landlord’s receipt of final lien waivers from all contractors and
subcontractors who did

 

- 8 -



--------------------------------------------------------------------------------

work on the initial Tenant-Made Alterations, and (iv) Landlord’s receipt of a
copy of the final permit approved by the applicable governing authority to the
extent required for such Tenant-Made Alterations. Landlord shall be under no
obligation to pay for any Tenant-Made Alterations to the Premises in excess of
the TI Allowance. Further, such TI Allowance shall only be available for
Tenant’s use through June 30, 2014, and Tenant hereby waives any and all rights
to any unused portion of the TI Allowance remaining as of July 1, 2014. Tenant
shall be allowed to use a contractor and architect of its choosing, provided
that Landlord approves said contractor and architect prior to the start of
construction (and Landlord hereby approves Rusciano Construction and a CAS
Architects if they comply with all of the requirements of this Paragraph 12).

In the event there are any actual delays in the completion of the initial
Tenant-Made Alterations which delays are caused by an act or omission of
Landlord (e.g., a failure to approve or reasonably disapprove the construction
drawings within the time period set forth above or a failure to provide access
to the Building as required to complete the Tenant-Made Alterations), then after
notice to Landlord of such delay and the expiration of a 48 hour cure period,
any such additional delay shall be deemed a “Landlord Delay.” Landlord Delays
shall be applied as follows: (i) the Rent Commencement Date will be pushed back
by the same number of days of any Landlord Delay and (ii) the dates in the
immediately preceding paragraph to use the TI Allowance will be extended by the
same number of days of the Landlord Delay.

Tenant, at its own cost and expense, shall have the right to add an emergency
generator external to the Building along with a small bulk liquid nitrogen
storage tank and CO2 tank at the location shown on Exhibit A, the size,
dimensions, location, and screening of which shall all be subject to Landlord’s
approval in its sole discretion. Tenant shall also have the right to use the
existing fenced and gated storage area at the approximate location shown on
Exhibit A and labeled “Existing Shed” for Hazardous Materials and other storage
uses. Landlord will ensure that the existing shed is delivered to Tenant empty
and free of any Hazardous Materials or personal property as of the Lease
Commencement Date. The generator, bulk air tanks and existing shed may be
collectively referred to in this Lease as the “External Storage.” Any
modifications made to the existing External Storage Area shall be considered a
Tenant-Made Alteration, Tenant shall comply with the requirements of this
Paragraph 12 and all Legal Requirements, including approval by the City of
Sunnyvale, and the External Storage shall not interfere with the access of other
tenants to the Building and Project parking lots and truck courts.

Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect such shelves, racking, bins, machinery, equipment, including laboratory
equipment and trade fixtures (collectively “Trade Fixtures”) in the ordinary
course of its business provided that such items do not alter the structure of
the Premises, do not overload or damage the Premises, and may be removed without
injury to the Premises (or Tenant agrees to repair any such damage cause by
removal), and the construction, erection, and installation thereof complies with
all Legal Requirements and with Landlord’s requirements set forth above. Tenant
shall remove its Trade Fixtures and shall repair any damage caused by such
removal upon surrender of the Premises.

Tenant shall have the right, at Tenant’s sole cost, to reasonably access and use
the Building’s (i) roof pursuant to Addendum 6 and Paragraph 7 above,
(ii) subject to Landlord’s reasonable prior approval, internal passageways,
shafts, utility connections, risers and conduits in order to connect such
rooftop equipment to the Premises, and (iii) subject to Landlord’s reasonable
prior approval, common areas of the Project as required for the installation,
repair and maintenance of any Tenant-Made Alterations. Tenant shall advise
Landlord at least ten (10) days in advance of the planned installation of such
devices, and Landlord will have the right to reasonably approve the
specifications for any rooftop equipment and the method of installation thereof.

13. Signs. Tenant shall not make any changes to the exterior of the Premises,
install any exterior lights, decorations, balloons, flags, pennants, banners, or
painting, or erect or install any signs, windows or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises, without Landlord’s prior written consent, which
consent may be withheld in Landlord’s sole discretion. Provided Tenant complies
with the signage criteria for the Project, Tenant will be permitted to install
Premises identification/window signage at the entry to the Premises and will be
entitled to place a sign on the monument sign for the Project, at Tenant’s cost.
Upon surrender or vacation of the Premises, Tenant shall have removed all signs
and repair, paint, and/or replace the building fascia surface to which its signs
are attached. Tenant shall obtain all applicable governmental permits and
approvals for sign and exterior treatments. All signs, decorations, advertising
media, blinds, draperies and other window treatment or bars or other security
installations visible from outside the Premises shall be subject to Landlord’s
approval and conform in all respects to Landlord’s requirements.

14. Parking. Tenant shall be entitled to park in common with other tenants of
the Project in those areas designated for nonreserved parking. Landlord may
allocate parking spaces among Tenant and other tenants in the Project if
Landlord reasonably determines that such parking facilities are becoming
crowded. Landlord shall not be responsible for enforcing Tenant’s parking rights
against any third parties. Notwithstanding the foregoing, Tenant will have the
right to use at least 4 parking spaces for every 1,000 rentable square feet
within the Premises at no cost throughout the Term of the Lease.



15. Restoration. If at any time during the Lease Term the Premises are damaged
by a fire or other casualty, Landlord shall notify Tenant within 60 days after
such damage as to the amount of time Landlord reasonably estimates it will take
to restore the Premises. If the restoration time is estimated to exceed 6
months, either Landlord or Tenant may elect to terminate this Lease upon notice
to the other party given no later than 30 days after Landlord’s notice. If
neither party elects to terminate this Lease or if Landlord estimates that
restoration will take 6 months or less, then, Landlord shall promptly restore
the Premises excluding the improvements installed by Tenant or by Landlord and
paid by Tenant, subject to delays arising from the collection of insurance
proceeds or from Force Majeure events. Tenant at Tenant’s expense shall promptly
perform, subject to delays arising from the collection of insurance proceeds, or
from Force Majeure events (as defined in Paragraph 33), all repairs or

 

- 9 -



--------------------------------------------------------------------------------

restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either party may terminate this Lease if the
Premises are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than one month to repair such
damage. Base Rent and Operating Expenses shall be abated for the period of
repair and restoration commencing on the date of such casualty event in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises. Such abatement shall be the sole remedy
of Tenant, and except as provided herein, Tenant waives any right to terminate
the Lease by reason of damage or casualty loss. Notwithstanding the terms and
conditions of this Paragraph 15, if the Premises are not restored by Landlord
on, or prior to, the date which is the later of 6 months of the date of the
casualty event (subject to Force Majeure and Tenant-caused delays) or the date
Landlord estimated completion of the restoration as described above (subject to
Force Majeure and Tenant-caused delays), Tenant may terminate the Lease upon
thirty (30) days written notice to Landlord; provided, however, if Landlord
completes the restoration in said thirty (30) day notice period, Tenant’s notice
of termination shall be null and void and this Lease shall continue in full
force and effect.

Notwithstanding anything contained in the Lease to the contrary, to the extent
the damage to the Project is attributable to the negligence or willful
misconduct of Tenant, Tenant shall pay to Landlord with respect to any damage to
the Project an amount of the commercially reasonable deductible under Landlord’s
insurance policy, not to exceed $10,000.00, within 30 days after presentment of
Landlord’s invoice.

16. Condemnation. If any part of the Premises or the Project should be taken for
any public or quasi-public use under governmental law, ordinance, or regulation,
or by right of eminent domain, or by private purchase in lieu thereof (a
“Taking” or “Taken”), and the Taking would materially interfere with or impair
Landlord’s ownership or operation of the Project or Tenant’s use of the
Premises, then upon written notice by Landlord or Tenant, this Lease shall
terminate and Base Rent shall be apportioned as of said date. If part of the
Premises shall be Taken, and this Lease is not terminated as provided above, the
Base Rent payable hereunder during the unexpired Lease Term shall be reduced to
such extent as may be fair and reasonable under the circumstances. In the event
of any such Taking, Landlord shall be entitled to receive the entire price or
award from any such Taking without any payment to Tenant, and Tenant hereby
assigns to Landlord Tenant’s interest, if any, in such award. Tenant shall have
the right, to the extent that same shall not diminish Landlord’s award, to make
a separate claim against the condemning authority (but not Landlord) for such
compensation as may be separately awarded or recoverable by Tenant for moving
expenses and damage to Tenant’s Trade Fixtures, if a separate award for such
items is made to Tenant.

17. Assignment and Subletting. Without Landlord’s prior written consent, which
shall not be unreasonably withheld conditioned or delayed, Tenant shall not
assign this Lease or sublease the Premises or any part thereof or mortgage,
pledge, or hypothecate its leasehold interest or grant any concession or license
within the Premises and any attempt to do any of the foregoing shall be void and
of no effect. It shall be reasonable for the Landlord to withhold, delay or
condition its consent, where required, to any assignment or sublease in any of
the following instances: (i) the assignee or sublessee does not have a net worth
calculated according to generally accepted accounting principles at least equal
to the greater of the net worth of Tenant immediately prior to such assignment
or sublease or the net worth of the Tenant at the time it executed the Lease;
(ii) occupancy of the Premises by the assignee or sublessee would, in Landlord’s
opinion, violate any agreement binding upon Landlord or the Project with regard
to the identity of tenants, usage in the Project, or similar matters; (iii) the
identity or business reputation of the assignee or sublessee will, in the good
faith judgment of Landlord, tend to damage the goodwill or reputation of the
Project; (iv) the assignment or sublease is to another tenant in the Project and
is at rates which are below those charged by Landlord for comparable space in
the Project; or (v) in the case of a sublease, the subtenant has not
acknowledged that the Lease controls over any inconsistent provision in the
sublease. The foregoing criteria shall not exclude any other reasonable basis
for Landlord to refuse its consent to such assignment or sublease. Any approved
assignment or sublease shall be expressly subject to the terms and conditions of
this Lease. Tenant shall provide to Landlord all information concerning the
assignee or sublessee as Landlord may reasonably request. Landlord may revoke
its consent immediately and without notice if, as of the effective date of the
assignment or sublease, there has occurred and is continuing any default under
the Lease. For purposes of this paragraph, a transfer of the ownership interests
controlling Tenant shall be deemed an assignment of this Lease unless such
ownership interests are publicly traded. Notwithstanding the foregoing, Tenant
may, without Landlord’s prior written consent, assign this Lease to any entity
into which Tenant is merged or consolidated, or to any entity to which
substantially all of Tenant’s assets or stock are transferred, provided the
following conditions are met: (x) such merger, consolidation, or transfer of
assets or stock is not principally for the purpose of transferring Tenant’s
leasehold estate, and (y) such merger, consolidation, or transfer of assets of
Tenant does not reduce the tangible net worth of Tenant after giving effect to
such transfer (“Permitted Transfer”). Tenant hereby agrees to give Landlord
written notice thirty (30) days prior to such merger, consolidation, or transfer
of assets along with any documentation reasonably requested by Landlord related
to the required conditions as provided above; provided that if for
confidentiality reasons Tenant cannot provide such prior notice, Tenant will
notify Landlord as soon as possible after such Permitted Transfer.
Notwithstanding the above, Tenant may assign or sublet the Premises, or any part
thereof, to any entity controlling Tenant, controlled by Tenant or under common
control with Tenant (a “Tenant Affiliate”), without the prior written consent of
Landlord. Tenant shall reimburse Landlord for all of Landlord’s reasonable
expenses in connection with any assignment or sublease not to exceed $1,500.00.
This Lease shall be binding upon Tenant and its successors and permitted
assigns. Any transfer of the stock of Tenant over a recognized exchange will not
be deemed a Transfer for purposes of this Lease. In the event Tenant desires to
assign or sublet 10 percent or more of the Premises to a party with whom
Landlord has negotiated to lease space in the Project or has made a proposal to
lease space in the Project within twelve (12) months prior to the date of
Tenant’s request for consent (a “Competitive Assignment”), Landlord may, by
giving written notice to Tenant within 30 days after receipt of Tenant’s request
for Landlord’s consent to such Competitive Assignment, terminate this Lease, as
of the date specified in Tenant’s notice for the commencement of the proposed
assignment or sublease. Tenant may withdraw its notice of such Competitive
Assignment by notifying Landlord within 10 days after Landlord has given Tenant
notice of such termination, in which case the Lease shall not terminate but
shall continue.

 

- 10 -



--------------------------------------------------------------------------------

Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings). In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder 50% of such excess rental and other excess
consideration within 10 days following receipt thereof by Tenant; provided in
the event of a sublease which is less than 100% of the Premises such excess
rental and other consideration shall be applied on a square foot basis.

If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionee or licensee or other occupant and, except to the
extent set forth in the preceding paragraph, apply the amount collected to the
next rent payable hereunder; and all such rentals collected by Tenant shall be
held in trust for Landlord and immediately forwarded to Landlord. No such
transaction or collection of rent or application thereof by Landlord, however,
shall be deemed a waiver of these provisions or a release of Tenant from the
further performance by Tenant of its covenants, duties, or obligations
hereunder.

18. Indemnification. Except for the negligence of Landlord, its agents,
employees or contractors, and to the extent permitted by law, Tenant agrees to
indemnify, defend and hold harmless Landlord, and Landlord’s agents, employees
and contractors, from and against any and all losses, liabilities, damages,
costs and expenses (including attorneys’ fees) resulting from claims by third
parties for injuries to any person and damage to or theft or misappropriation or
loss of property occurring in or about the Project and arising from the use and
occupancy of the Premises or from any activity, work, or thing done, permitted
or suffered by Tenant in or about the Premises or due to any other act or
omission of Tenant, its subtenants, assignees, invitees, employees, contractors
and agents. The furnishing of insurance required hereunder shall not be deemed
to limit Tenant’s obligations under this Paragraph 18.

Except for the negligence of Tenant, its agents, employees or contractors, and
to the extent permitted by law, Landlord agrees to indemnify, defend and hold
harmless Tenant, and Tenant’s agents, employees and contractors, from and
against any and all losses, liabilities, damages, costs and expenses (including
attorneys’ fees) resulting from claims by third parties for injuries to any
person and damage to or theft or misappropriation or loss of property occurring
in or about the Project and arising from any activity, work, or thing done,
permitted or suffered by Landlord in or about the Project or due to any other
act or omission of Landlord, its assignees, invitees, employees, contractors and
agents. The furnishing of insurance required hereunder shall not be deemed to
limit Landlord’s obligations under this Paragraph 18.

If a claim under the foregoing indemnity is made against the indemnitee which
the indemnitee believes to be covered by an indemnitor’s indemnification
obligations hereunder, the indemnitee shall promptly notify the indemnitor of
the claim and, in such notice shall offer to the indemnitor the opportunity to
assume the defense of the claim within 10 business days after receipt of the
notice (with counsel reasonably acceptable to the indemnitee). If the indemnitor
timely elects to assume the defense of the claim, the indemnitor shall have the
right to settle the claim on any terms it considers reasonable and without the
indemnitee’s prior written consent, as long as the settlement shall not require
the indemnitee to render any performance or pay any consideration and such
settlement will not have a material adverse impact on the business reputation or
establish a negative precedent which could affect the indemnitee’s ongoing
business, and the indemnitee shall not have the right to settle any such claim.
If the indemnitor fails timely to elect to assume the defense of the claim or
fails to defend the claim with diligence, then the indemnitee shall have the
right to take over the defense of the claim and to settle the claim on any terms
the indemnitee considers reasonable. Any such settlement shall be valid as
against the indemnitor. If the indemnitor assumes the defense of a claim, the
indemnitee may employ its own counsel but such employment shall be at the sole
expense of the indemnitee. If any such claim arises out of the negligence of
both Landlord and Tenant, responsibility for such claim shall be allocated
between Landlord and Tenant based on their respective degrees of negligence.

19. Inspection and Access. Landlord acknowledges that Tenant’s permitted use
includes manufacturing in accordance with GMP Compliance and Landlord will
coordinate any access to the Premises with Tenant so as to ensure that any such
entry does not violate GMP Compliance or cause any interruption in Tenant’s
business operations. Such requirements include prior approval of any party who
will be accessing the Premises, the ability of Tenant to escort any third
parties needing access to the Premises (which may include the need for proper
protective clothing or similar precautions) and Tenant’s ability to designate
certain areas of the Premises as areas where no entry is permitted absent
emergency circumstances. Subject to strict compliance with the foregoing, except
in the event of an emergency (i.e., an event which poses an imminent risk of
personal injury or substantial property damage), Landlord and its agents,
representatives, and contractors may enter the Premises at any time so long as
such parties comply with Tenant’s safety and security protocols, to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other reasonably necessary business purpose. Subject to
strict compliance with the foregoing GMP Compliance requirements, Landlord and
Landlord’s representatives may enter the Premises during business hours for the
purpose of showing the Premises to prospective purchasers and, during the last
year of the Lease Term, to prospective tenants. Landlord may erect a suitable
sign on

 

- 11 -



--------------------------------------------------------------------------------

the Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate and modify common areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation, modification
or restriction materially interferes with Tenant’s use or occupancy of the
Premises. At Landlord’s request, Tenant shall execute such instruments as may be
necessary for such easements, dedications or restrictions.

20. Quiet Enjoyment. If Tenant shall perform all of the covenants and agreements
herein required to be performed by Tenant, Tenant shall, subject to the terms of
this Lease, at all times during the Lease Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

21. Surrender. Upon termination of the Lease Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to the Tenant-Made Alterations
provisions of Paragraph 12 above, ordinary wear and tear, casualty loss and
condemnation covered by Paragraphs 15 and 16 excepted and otherwise in
accordance with the Move Out Conditions Addendum attached hereto. Without
limiting the foregoing, Tenant shall remove any odor which may exist in the
Premises resulting from Tenant’s occupancy of the Premises upon the termination
of the Lease Term or earlier termination of Tenant’s right of possession. Any
Trade Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property. All obligations of Landlord or Tenant hereunder
not fully performed as of the termination of the Lease Term shall survive the
termination of the Lease Term, including without limitation, indemnity
obligations, payment obligations with respect to Operating Expenses and
obligations concerning the condition and repair of the Premises.

22. Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to 150% of
the Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over. All other payments shall
continue under the terms of this Lease. In addition, Tenant shall be liable for
all damages incurred by Landlord as a result of such holding over; provided,
however, that Landlord provides Tenant with written notice that Landlord is in
negotiations with another prospective tenant, and Tenant fails to thereafter
surrender the Premises in accordance with this Lease on, or prior to, the date
identified in Landlord’s notice. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Paragraph 22 shall not be construed as
consent for Tenant to retain possession of the Premises. For purposes of this
Paragraph 22, “possession of the Premises” shall continue until, among other
things, Tenant has delivered all keys to the Premises to Landlord, Landlord has
the ability to exercise complete and total dominion and control over the
Premises, and Tenant has fulfilled all obligations required of it upon
termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.

23. Events of Default. Each of the following events shall be an event of default
(“Event of Default”) by Tenant under this Lease:

(i) Tenant shall fail to pay any installment of Base Rent or any other payment
required herein when due, and such failure shall continue for a period of 5 days
after written notice from Landlord to Tenant that such payment was due;
provided, however, that Landlord shall not be obligated to provide written
notice of such failure more than 2 times in any consecutive 12-month period, and
the failure of Tenant to pay any third or subsequent installment of Base Rent or
any other payment required herein when due in any consecutive 12-month period
shall constitute an Event of Default by Tenant under this Lease without the
requirement of notice or opportunity to cure; provided, however, that any such
notice shall be in lieu of, and not in addition to, any notice required under
applicable law.

(ii) Tenant or any guarantor or surety of Tenant’s obligations hereunder shall
(A) make a general assignment for the benefit of creditors; (B) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “Proceeding for Relief”); (C) become the subject of any
Proceeding for Relief which is not dismissed within 60 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

(iii) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease and such
insurance is not restored within ten (10) days with no lapse in coverage.

(iv) Tenant shall not occupy or shall vacate the Premises whether or not Tenant
is in monetary or other default under this Lease. Tenant’s vacating of the
Premises shall not constitute an Event of Default if, prior to vacating the
Premises, Tenant has made arrangements reasonably acceptable to Landlord to
(a) ensure that Tenant’s insurance for the Premises will not be voided or
cancelled with respect to the Premises as a result of such vacancy, (b) ensure
that the Premises are secured and not subject to vandalism, and (c) ensure that
the Premises will be properly maintained after such vacation, including, but

 

- 12 -



--------------------------------------------------------------------------------

not limited to, keeping the heating, ventilation and cooling systems maintenance
contracts required by this Lease in full force and effect and maintaining the
utility services. In the event Tenant vacates the Premises, Tenant shall inspect
the Premises at least once each quarter and report in writing to Landlord on the
condition of the Premises.

(v) Tenant shall attempt or there shall occur any assignment, subleasing or
other transfer of Tenant’s interest in or with respect to this Lease except as
otherwise permitted in this Lease, and Tenant does not cure the same within ten
(10) business days after notice from Landlord.

(vi) Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within 20 days after any such lien or encumbrance is
filed against the Premises.

(vii) Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than 30 days
after Landlord shall have given Tenant written notice of such default (said
notice being in lieu of, and not in addition to, any notice required as a
prerequisite to a forcible entry and detainer or similar action for possession
of the Premises); provided that if longer than 30 days is required to cure such
default, Tenant will not be in default provided it commences such cure within
the 30 day period and thereafter diligently pursues such cure to completion.

(viii) Tenant agrees that any notice given by Landlord pursuant to this
Paragraph of the Lease shall satisfy the requirements for notice under
California Code of Civil Procedure Section 1161, and Landlord shall not be
required to give any additional notice in order to be entitled to commence an
unlawful detainer proceeding.

24. Landlord’s Remedies. Upon each occurrence of an Event of Default and so long
as such Event of Default shall be continuing, Landlord may at any time
thereafter at its election: terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.

Except as otherwise provided in the next paragraph, if Tenant breaches this
Lease and abandoned the Premises prior to the end of the term hereof, or if
Tenant’s right to possession is terminated by Landlord because of an Event of
Default by Tenant under this Lease, this Lease shall terminate. Upon such
termination, Landlord may recover from Tenant the following, as provided in
Section 1951.2 of the Civil Code of California: (i) the worth at the time of
award of the unpaid Base Rent and other charges under this Lease that had been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the reasonable value of the unpaid Base Rent and other charges
under this Lease which would have been earned after termination until the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided; (iii) the worth at the time of award by which the
reasonable value of the unpaid Base Rent and other charges under this Lease for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Tenant proves could have been reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom. As used herein, the following terms are defined: (a) The “worth at
the time of award” of the amounts referred to in Sections (i) and (ii) is
computed by allowing interest at the lesser of 18 percent per annum or the
maximum lawful rate. The “worth at the time of award” of the amount referred to
in Section (iii) is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent;
(b) The “time of award” as used in clauses (i), (ii), and (iii) above is the
date on which judgment is entered by a court of competent jurisdiction; (c) The
“reasonable value” of the amount referred to in clause (ii) above is computed by
determining the mathematical product of (1) the reasonable annual rental value
and (2) the number of years, including fractional parts thereof, between the
date of termination and the time of award. The “reasonable value” of the amount
referred to in clause (iii) is computed by determining the mathematical product
of (1) the annual Base Rent and other charges under this Lease and (2) the
number of years including fractional parts thereof remaining in the balance of
the term of this Lease after the time of award. Tenant acknowledges and agrees
that the term “detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease” includes, without limitation, the value of any
abated or free rent given to Tenant.

Even though Tenant has breached this Lease and abandoned the Premises, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession, and Landlord may enforce all its rights and
remedies under this Lease, including the right to recover rent as it becomes
due. This remedy is intended to be the remedy described in California Civil Code
Section 1951.4, and the following provision from such Civil Code Section is
hereby repeated: “The Lessor has the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign subject only to reasonable limitations).” Any such payments due Landlord
shall be made upon demand therefor from time to time and Tenant agrees that
Landlord may file suit to recover any sums falling due from time to time.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect in writing to terminate this Lease for such previous breach.

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be

 

- 13 -



--------------------------------------------------------------------------------

effected only by the written agreement of Landlord and Tenant. Any law, usage,
or custom to the contrary notwithstanding, Landlord and Tenant shall have the
right at all times to enforce the provisions of this Lease in strict accordance
with the terms hereof; and the failure of Landlord or Tenant at any time to
enforce its rights under this Lease strictly in accordance with same shall not
be construed as having created a custom in any way or manner contrary to the
specific terms, provisions, and covenants of this Lease or as having modified
the same. Tenant and Landlord further agree that forbearance or waiver by
Landlord or Tenant to enforce its rights pursuant to this Lease or at law or in
equity, shall not be a waiver of such party’s right to enforce one or more of
its rights in connection with any subsequent default. A receipt by Landlord of
rent or other payment with knowledge of the breach of any covenant hereof shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision of this Lease shall be deemed to have been made unless expressed in
writing and signed by Landlord. To the greatest extent permitted by law, Tenant
waives the service of notice of Landlord’s intention to re-enter as provided for
in any statute, or to institute legal proceedings to that end, and also waives
all right of redemption in case Tenant shall be dispossessed by a judgment or by
warrant of any court or judge. The terms “enter,” “re-enter,” “entry” or
“re-entry,” as used in this Lease, are not restricted to their technical legal
meanings. Any reletting of the Premises shall be on such terms and conditions as
Landlord in its reasonable discretion may determine (including without
limitation a term different than the remaining Lease Term, rental concessions,
alterations and repair of the Premises, lease of less than the entire Premises
to any tenant and leasing any or all other portions of the Project before
reletting the Premises). Landlord shall not be liable, nor shall Tenant’s
obligations hereunder be diminished because of, Landlord’s failure to relet the
Premises or collect rent due in respect of such reletting. Notwithstanding
anything in this Section 24, Landlord will have the obligation to act reasonably
to mitigate any damages it may suffer as a result of a default by Tenant;
provided, however, (a) Landlord shall not be obligated to accept any tenant
proposed by Tenant, (b) Landlord shall not be required to give preference to the
Premises over any other available space controlled by Landlord, and (c) any
proposed tenant shall meet all of Landlord’s leasing criteria.

25. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Except as may be otherwise expressly provided in this Lease, Tenant
may not terminate this Lease for breach of Landlord’s obligations hereunder. All
obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter; provided
that any successor assumes in writing the Landlord’s obligations under this
Lease. The term “Landlord” in this Lease shall mean only the owner, for the time
being of the Premises, and in the event of the transfer by such owner of its
interest in the Premises, such owner shall thereupon be released and discharged
from all obligations of Landlord thereafter accruing, but such obligations shall
be binding during the Lease Term upon each new owner for the duration of such
owner’s ownership. Any liability of Landlord under this Lease shall be limited
solely to its interest in the Project, including any proceeds or profits
therefrom obtained after a law suit against Landlord has been filed, and in no
event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.

26. Intentionally Omitted.

27. Subordination. This Lease and Tenant’s interest and rights hereunder are and
shall be subject and subordinate at all times to the lien of any first mortgage,
now existing or hereafter created on or against the Project or the Premises, and
all amendments, restatements, renewals, modifications, consolidations,
refinancing, assignments and extensions thereof, without the necessity of any
further instrument or act on the part of Tenant. Tenant agrees, at the election
of the holder of any such mortgage, to attorn to any such holder. Tenant agrees
upon demand to execute, acknowledge and deliver such instruments, confirming
such subordination and such instruments of attornment as shall be requested by
any such holder. Notwithstanding the foregoing, any such holder may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to their respective dates of execution, delivery or
recording and in that event such holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such mortgage and had been assigned to such holder.
The term “mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “holder” of a mortgage shall be deemed to include the beneficiary under a
deed of trust.

Landlord represents to Tenant that as of the date hereof the Building is not
subject to or encumbered by a mortgage. Notwithstanding the preceding provisions
of this Paragraph 27, this Lease and Tenant’s interest in the Premises shall not
be subordinate to any future mortgage or deed of trust on the Project, and
Tenant shall not be obligated to execute an instrument subordinating this Lease
or Tenant’s interest in the Premises to any future mortgage or deed of trust on
the Project, unless concurrently with such subordination the holder of such
mortgage or deed of trust agrees in such instrument of subordination not to
disturb Tenant’s possession of the Premises (so long as no default exists under
the Lease) in the event such holder acquires title to the Premises through
foreclosure, deed in lieu of foreclosure or otherwise.



28. Mechanic’s Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged

 

- 14 -



--------------------------------------------------------------------------------

within 20 days of the filing or recording thereof; provided, however, Tenant may
contest such liens or encumbrances as long as such contest prevents foreclosure
of the lien or encumbrance and Tenant causes such lien or encumbrance to be
bonded or insured over in a manner satisfactory to Landlord within such 20 day
period.

29. Estoppel Certificates. Tenant agrees, from time to time, within 10 business
days after request of Landlord, to execute and deliver to Landlord, or
Landlord’s designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord’s default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord. Tenant’s
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord’s execution of this Lease. No cure or grace
period provided in this Lease shall apply to Tenant’s obligations to timely
deliver an estoppel certificate.

30. Environmental Requirements. Except for Hazardous Material (i) contained in
products used by Tenant in de minimis quantities for ordinary cleaning and
office purposes and/or (ii) listed on and stored in compliance with Addendum 5,
Tenant shall not permit or cause any party to bring any Hazardous Material upon
the Premises or transport, store, use, generate, manufacture or release any
Hazardous Material in or about the Premises without Landlord’s prior written
consent. Tenant, at its sole cost and expense, shall operate its business in the
Premises in strict compliance with all Environmental Requirements and shall
remediate in a manner satisfactory to Landlord in light of applicable Legal
Requirements any Hazardous Materials released on or from the Project by Tenant,
its agents, employees, contractors, subtenants or invitees. Tenant shall
complete and certify to disclosure statements as reasonably requested by
Landlord from time to time relating to Tenant’s transportation, storage, use,
generation, manufacture or release of Hazardous Materials on the Premises, which
statements will set forth the name of the applicable Hazardous Materials used by
Tenant, the typical use in general terms of such Hazardous Material and the
approximate quantity used or stored by Tenant. The term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom. Any cure or grace period provided
in this Lease applicable to Tenant’s obligations to comply with the terms and
conditions of this Paragraph 30 shall be limited to 30 days (provided that in
the event more than 30 days are required to remedy such default, Tenant will be
permitted additional time not to exceed a total of 90 days so long as Tenant is
diligently pursuing such cure).

Notwithstanding anything to the contrary in this Paragraph 30, Tenant shall have
no liability of any kind to Landlord as to Hazardous Materials on the Premises
caused or permitted by (i) Landlord, its agents, employees, contractors or
invitees; or (ii) any other tenants in the Project or third parties not
controlled by Tenant or their agents, employees, contractors, subtenants,
assignees or invitees or (ii) any Hazardous Materials which pre-existed Tenant’s
occupancy of the Premises. Landlord will be obligated to remediate any asbestos
in the Building to the extent such remediation is required by applicable
Environmental Requirements and such asbestos pre-existed Tenant’s occupancy of
the Premises or was brought upon the Building by Landlord, its agents,
employees, contractors or invitees.

Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property by Tenant, regardless of whether such removal or management is
required by law) which are brought or recoverable against, or suffered or
incurred by Landlord as a result of any release of Hazardous Materials for which
Tenant is obligated to remediate as provided above or any other breach of the
requirements under this Paragraph 30 by Tenant, its agents, employees,
contractors, subtenants, assignees or invitees, regardless of whether Tenant had
knowledge of such noncompliance. The obligations of Tenant under this Paragraph
30 shall survive any termination of this Lease.

Subject to the requirements of Paragraph 19 above, Landlord shall have access
to, and a right to perform inspections and tests of, the Premises to determine
Tenant’s compliance with Environmental Requirements, its obligations under this
Paragraph 30, or the environmental condition of the Premises. Such inspections
and tests shall be conducted at Landlord’s expense, unless such inspections or
tests reveal that Tenant has not complied with any Environmental Requirement, in
which case Tenant shall reimburse Landlord for the reasonable cost of such
inspection and tests. Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights that Landlord holds against
Tenant.

Except as may be set forth in that certain Phase I Environmental Site
Assessment, Project Number 17325385.00014C, dated April 29, 2003 and prepared by
URS Corporation Americas, Landlord represents to Tenant that to the best of
Landlord’s current, actual knowledge that there are no Hazardous Materials in
reportable quantities on the Project. The phrase “current, actual knowledge of
Landlord” shall mean and refer only to the best of the current, actual knowledge
of the officers of Landlord having direct, operational responsibility for the
Project, with the express limitations and qualifications that the knowledge of
any contractor or consultant shall not be imputed to

 

- 15 -



--------------------------------------------------------------------------------

Landlord, and none of such officers has made any special investigation or
inquiry, and none of such officers has any duty or obligation of diligent
investigation or inquiry, or any other duty or obligation, to acquire or to
attempt to acquire information beyond or in addition to the current, actual
knowledge of such persons. In the event any Hazardous Material is discovered on
the Project (other than any Hazardous Material which Tenant is required to
remediate pursuant to this section), the terms and conditions of Paragraph 15
above will govern the restoration of the Building and Premises; provided that
Tenant will not be obligated to restore or remediate any such Hazardous Material
or incur any costs associated with such remediation.

31. Rules and Regulations. Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current Project rules and regulations are attached hereto
as Exhibit B. In the event of any conflict between said rules and regulations
and other provisions of this Lease, the other terms and provisions of this Lease
shall control. Landlord shall not have any liability or obligation for the
breach of any rules or regulations by other tenants in the Project, but Landlord
shall enforce such in a non-discriminatory manner. All rules and regulations
must be reasonable, uniformly enforced and applied to all tenants of the
Project, and may not materially enlarge Tenant’s obligations under the Lease or
materially limit Tenant’s rights and remedies under the Lease.

32. Security Service. Tenant acknowledges and agrees that, while Landlord may
patrol the Project, Landlord is not providing any security services with respect
to the Premises and that Landlord shall not be liable to Tenant for, and Tenant
waives any claim against Landlord with respect to, any loss by theft or any
other damage suffered or incurred by Tenant in connection with any unauthorized
entry into the Premises or any other breach of security with respect to the
Premises, except to the extent caused by the gross negligence or willful
misconduct of Landlord, its agents or employees.

33. Force Majeure. Except for monetary obligations, neither Landlord nor Tenant
shall be held responsible for delays in the performance of its obligations
hereunder when caused by strikes, lockouts, labor disputes, acts of God,
inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental regulations, governmental controls,
delay in issuance of permits, enemy or hostile governmental action, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of Landlord or Tenant, as the case may be (“Force Majeure”).

34. Entire Agreement. This Lease constitutes the complete agreement of Landlord
and Tenant with respect to the subject matter hereof. No representations,
inducements, promises or agreements, oral or written, have been made by Landlord
or Tenant, or anyone acting on behalf of Landlord or Tenant, which are not
contained herein, and any prior agreements, promises, negotiations, or
representations are superseded by this Lease. This Lease may not be amended
except by an instrument in writing signed by both parties hereto.

35. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.

36. Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the broker, if
any, set forth on the first page of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.
Landlord will pay the brokers any commissions due for this Lease pursuant to a
separate agreement between Landlord and the brokers.

37. Miscellaneous.

(a) Any payments or charges due from Tenant to Landlord hereunder shall be
considered rent for all purposes of this Lease.

(b) If and when included within the term “Tenant,” as used in this instrument,
there is more than one person, firm or corporation, each shall be jointly and
severally liable for the obligations of Tenant.

(c) All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to Landlord at 3353 Gateway Boulevard,
Fremont, California 94538, with a copy sent to Landlord at 4545 Airport Way,
Denver, Colorado 80239, Attention: General Counsel, and to Tenant at 7707
Gateway Boulevard, Suite 140, Newark, California 94560 Attention: General
Counsel with a copy to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC, 3580
Carmel Mountain Road, Suite 300, San Diego California 92130, Attention: Dawn
Saunders, Esq. Either party may by notice given aforesaid change its address for
all subsequent notices or add an additional party to be copied on all subsequent
notices. Except where otherwise expressly provided to the contrary, notice shall
be deemed given upon delivery.

(b) Except as otherwise expressly provided in this Lease or as otherwise
required by law, Landlord retains the absolute right to withhold any consent or
approval.

 

- 16 -



--------------------------------------------------------------------------------

(c) At Landlord’s request from time to time Tenant shall furnish Landlord with
true and complete copies of its most recent annual and quarterly financial
statements prepared by Tenant or Tenant’s accountants and any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders. This subsection (e) shall not apply in the event Tenant is a
public company traded on a stock exchange with publically available financial
statements.

(d) Neither this Lease nor a memorandum of lease shall be filed by or on behalf
of Tenant in any public record, except that Tenant may file this Lease or
disclose the contents of this Lease in connection with any SEC or similar public
company reporting requirements. Landlord may prepare and file, and upon request
by Landlord Tenant will execute, a memorandum of lease.

(e) The normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Lease or any exhibits or amendments hereto.

(f) The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
of this Lease by both parties.

(g) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

(h) Any amount not paid by Tenant within 5 days after its due date in accordance
with the terms of this Lease shall bear interest from such due date until paid
in full at the lesser of the highest rate permitted by applicable law or 12
percent per year. It is expressly the intent of Landlord and Tenant at all times
to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease. If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(i) Construction and interpretation of this Lease shall be governed by the laws
of the state in which the Project is located, excluding any principles of
conflicts of laws.

(j) Time is of the essence as to the performance of Tenant’s and Landlord’s
obligations under this Lease.

(k) All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof. In the event of any conflict between such exhibits
or addenda and the terms of this Lease, this Lease shall control unless such
exhibit or addendum specifically references that it supersedes a particular
provision of this Lease.

(n) In the event either party hereto initiates litigation to enforce the terms
and provisions of this Lease, the non-prevailing party in such action shall
reimburse the prevailing party for its reasonable attorney’s fees, filing fees,
and court costs.

(o) Tenant agrees and understands that Landlord shall have the right (provided
that the exercise of Landlord’s rights does not adversely affect Tenant’s use
and occupancy of the Premises, including Tenant’s GMP manufacturing operations,
or subject Tenant to additional costs), without Tenant’s consent, to place a
solar electric generating system on the roof of the Building or enter into a
lease for the roof of the Building whereby such roof tenant shall have the right
to install a solar electric generating system on the roof of the Building so
long as such rooftop equipment does not interfere with Tenant’s equipment on the
roof of the Building or interrupt or interfere with the utility services to the
Premises. Upon receipt of written request from Landlord, Tenant, at Tenant’s
sole cost and expense, shall deliver to Landlord data regarding the electricity
consumed in the operation of the Premises (the “Energy Data”) for purposes of
regulatory compliance, manual and automated benchmarking, energy management,
building environmental performance labeling and other related purposes,
including but not limited, to the Environmental Protection Agency’s Energy Star
rating system and other energy benchmarking systems. Landlord shall use
commercially reasonable efforts to utilize automated data transmittal services
offered by utility companies to access the Energy Data. Landlord shall not
publicly disclose Energy Data without Tenant’s prior written consent. Landlord
may, however, disclose Energy Data that has been modified, combined or
aggregated in a manner such that the resulting data is not exclusively
attributable to Tenant.



(p) This Lease may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one Lease. Execution copies of this Lease may be delivered by facsimile or
email, and the parties hereto agree to accept and be bound by facsimile
signatures or scanned signatures transmitted via email hereto, which signatures
shall be considered as original signatures with the transmitted Lease having the
same binding effect as an original signature on an original Lease. At the
request of either party, any facsimile document or scanned document transmitted
via email is to be re-executed in original form by the party who executed the
original facsimile document or scanned document. Neither party may raise the use
of a facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of this Lease.

 

- 17 -



--------------------------------------------------------------------------------

(q) Within fifteen (15) days of Landlord’s written request, Tenant agrees to
deliver to Landlord such information and/or documents as Landlord requires for
Landlord to comply with California Public Resources Code Section 25402.10, or
successor statute(s), and related California Code of Regulation, relating to
commercial building energy ratings.

38. Limitation of Liability of Trustees, Shareholders, and Officers of Landlord.
Any obligation or liability whatsoever of Landlord which may arise at any time
under this Lease or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.

39. WAIVER OF JURY TRIAL. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:     LANDLORD: STEMCELLS, INC.     PROLOGIS, L.P. a Delaware corporation
    a Delaware limited partnership       By:   Prologis, Inc., a Maryland      
  corporation, its general partner By:   /s/ Ken Stratton       Name:   Ken
Stratton       Title:   General Counsel     By:   /s/ Bradon J. Page       Name:
  Brandon J. Page       Title:   Vice President, Market Officer

 

- 19 -



--------------------------------------------------------------------------------

ADDENDUM 1

BASE RENT ADJUSTMENTS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED March 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

Base Rent shall equal the following amounts for the respective periods set forth
below, beginning on the Rent Commencement Date (provided that in the event the
Rent Commencement Date does not occur on the first day of a month, then the
period set forth below as Month 01 shall include the remainder of the month in
which the Rent Commencement Date occurs as well as the first full calendar month
following the month in which the Rent Commencement Date occurs, and each
successive month will refer to the next full calendar month):

 

Period

   Monthly Base Rent  

3/31/2013 through Rent Commencement Date

   $ 0 * 

Month 01 through Month 04

   $ 0 ** 

Month 05 through Month 12

   $ 26,180.00   

Month 13 through Month 24

   $ 26,965.40   

Month 25 through Month 36

   $ 27,774.36   

Month 37 through Month 48

   $ 28,607.59   

Month 49 through Month 60

   $ 29,465.82   

Month 61 through Month 72

   $ 30,349.80   

Month 73 through Month 84

   $ 31,260.29   

Month 85 through Month 96

   $ 32,198.10   

Month 97 through Month 108

   $ 33,164.04   

Month 109 through Month 120

   $ 34,158.96   

 

* During this free Base Rent period, Tenant shall not be responsible for
Operating Expenses or utilities as set forth in the Lease.

** During this free Base Rent period, Tenant shall be responsible for Operating
Expenses and utilities as set forth in the Lease.

 

- 20 -



--------------------------------------------------------------------------------

ADDENDUM 2

HVAC MAINTENANCE CONTRACT

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

Paragraph 11, captioned “TENANT REPAIRS,” is revised to include the following:

Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems within the Premises. Landlord
requires a qualified HVAC contractor perform this work. A certificate must be
provided to the Landlord upon occupancy of the leased Premises.

The service contract must become effective within thirty (30) days of occupancy,
and service visits shall be performed on at least a quarterly basis. Landlord
suggests that Tenant send the following list to a qualified HVAC contractor to
be assured that these items are included in the maintenance contract:

 

  1. Adjust belt tension;

 

  2. Lubricate all moving parts, as necessary;

 

  3. Inspect and adjust all temperature and safety controls;

 

  4. Check refrigeration system for leaks and operation;

 

  5. Check refrigeration system for moisture;

 

  6. Inspect compressor oil level and crank case heaters;

 

  7. Check head pressure, suction pressure and oil pressure;

 

  8. Inspect air filters and replace when necessary;

 

  9. Check space conditions;

 

  10. Check condensate drains and drain pans and clean, if necessary;

 

  11. Inspect and adjust all valves;

 

  12. Check and adjust dampers;

 

  13. Run machine through complete cycle.

 

- 21 -



--------------------------------------------------------------------------------

ADDENDUM 3

MOVE-OUT CONDITIONS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

With respect to Paragraph 21 of the Lease, Tenant shall surrender the Premises
in the same condition as received, ordinary wear and tear, casualty loss, and
condemnation covered by Paragraphs 15 and 16 excepted.

Before surrendering the Premises, Tenant shall remove all of its personal
property and trade fixtures and such alterations or additions to the Premises
made by Tenant as may be specified for removal thereof pursuant to the terms of
the Lease. If Tenant fails to remove its personal property and fixtures upon the
expiration or earlier termination of this Lease, the same shall be deemed
abandoned and shall become the property of the Landlord. The following list is
designed to assist Tenant in the move-out procedures but is not intended to be
all inclusive:

 

1.    Lights:    Office, warehouse, emergency and exit lights will be fully
operational with all bulbs and ballasts functioning. 2.    Dock Levelers,
Service Doors and Roll Up Doors:    All truck doors, service doors, roll up
doors and dock levelers shall be serviced and placed in good operating order.
This would include the necessary replacement of any dented truck door panels and
adjustment of door tension to insure property operation. All door panels which
are replaced need to be painted to match the building standard. 3.    Dock
Seals/Dock Bumpers:    Free of tears and broken backboards repaired. All dock
bumpers must be left in place and well secured. 4.    Structural Columns    All
structural steel columns in the warehouse and office shall be inspected for
damage caused by Tenant. Repairs of this nature should be pre-approved by
Landlord prior to implementation. 5.    Warehouse Floor:    Free of stains
caused by Tenant or its assignees or subtenants and swept with no racking bolts
and other protrusions left in floor. Cracks should be repaired with an epoxy or
polymer to match concrete color. All floor striping in the Premises shall be
removed with no residual staining or other indication that such striping
existed. 6.    Tenant-Installed Equipment and Wiring:    Subject to the
Tenant-Made Alterations provisions in Paragraph 12, including those applicable
to the initial Tenant-Made Alterations, all Tenant-installed equipment and
wiring shall be removed and space turned to original condition when originally
leased. (Remove air lines, junction boxes, conduit, etc.) 7.    Walls:   
Sheetrock (drywall) damage should be patched and fire-taped so that there are no
holes in either office or warehouse. 8.    Carpet and Tile    The carpet and
vinyl tiles should be in a clean condition and should not have any holes or
chips in them. Landlord will accept normal wear on these items provided they
appear to be in a maintained condition. 9.    Roof:    Any Tenant-installed
equipment which is required to be removed pursuant to the terms and conditions
of the Lease must be removed and roof penetrations properly repaired by licensed
roofing contractor. Active leaks caused by Tenant’s roof penetrations must be
fixed. Tenant must check with Landlord’s property manager to determine if
specific roofing contractor is required to perform work. 10.    Signs:    All
exterior signs must be removed and holes patched and paint touched-up as
necessary. All window signs should likewise be removed.

 

- 22 -



--------------------------------------------------------------------------------

11.    Heating and Air Conditioning System:    Heating/air conditioning systems
exclusively serving the Premises should be placed in good working order,
including the necessary replacement of any parts to return the unit to a well
maintained condition. This includes warehouse heaters and exhaust fans. Upon
move out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition. 12.    Electrical & Plumbing:
   All electrical and plumbing equipment to be returned in good condition and
repair. 13.    Overall Cleanliness:    Clean windows, sanitize bathroom(s),
vacuum carpet, and remove any and all debris from office and warehouse. Remove
all pallets and debris from exterior of Premises. All trade fixtures, dumpsters,
racking, trash, vending machines and other personal property to be removed. 14.
   Upon Completion:    Contact Landlord’s property manager to coordinate turning
in of keys, utility changeover and obtaining of final Landlord inspection of
Premises which, in turn, will facilitate refund of Security Deposit.

 

- 23 -



--------------------------------------------------------------------------------

ADDENDUM 4

ONE RENEWAL OPTION AT 95% OF MARKET

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

(a) Provided that as of the time of the giving of the Extension Notice and the
Commencement Date of the Extension Term, (x) Tenant is the Tenant originally
named herein or a Tenant Affiliate or a successor to Tenant’s interest pursuant
to a Permitted Transfer, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(z) no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both; then Tenant shall have the right to extend the Lease
Term for an additional term of five (5) years (such additional term is
hereinafter called the “Extension Term”) commencing on the day following the
expiration of the Lease Term (hereinafter referred to as the “Commencement Date
of the Extension Term”). Tenant shall give Landlord notice (hereinafter called
the “Extension Notice”) of its election to extend the term of the Lease Term at
least eight (8) months, but not more than twelve (12) months, prior to the
scheduled expiration date of the Lease Term.

(b) The Base Rent payable by Tenant to Landlord during the Extension Term shall
be ninety-five percent (95%) of the then prevailing market rate for comparable
space in the Project and comparable buildings in the vicinity of the Project,
taking into account the size of the Lease, the length of the renewal term,
market escalations and the credit of Tenant. The Base Rent shall not be reduced
by reason of any costs or expenses saved by Landlord by reason of Landlord’s not
having to find a new tenant for such premises (including, without limitation,
brokerage commissions, costs of improvements, rent concessions or lost rental
income during any vacancy period).

(c) The determination of Base Rent does not reduce the Tenant’s obligation to
pay or reimburse Landlord for Operating Expenses and other reimbursable items as
set forth in the Lease, and Tenant shall reimburse and pay Landlord as set forth
in the Lease with respect to such Operating Expenses and other items with
respect to the Premises during the Extension Term without regard to any cap on
such expenses set forth in the Lease.

(d) Except for the Base Rent as determined above, Tenant’s occupancy of the
Premises during the Extension Term shall be on the same terms and conditions as
are in effect immediately prior to the expiration of the initial Lease Term;
provided, however, Tenant shall have no further right to any allowances, credits
or abatements or any options to expand, contract, renew or extend the Lease.

(e) If Tenant does not give the Extension Notice within the period set forth in
paragraph (a) above, Tenant’s right to extend the Lease Term shall automatically
terminate. Time is of the essence as to the giving of the Extension Notice.

(f) Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the Extension Term. The Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition.

(g) If the Lease is extended for the Extension Term, then Landlord shall prepare
and Tenant shall execute an amendment to the Lease confirming the extension of
the Lease Term and the other provisions applicable thereto (the “Amendment”).

(h) If Tenant exercises its right to extend the term of the Lease for the
Extension Term pursuant to this Addendum, the term “Lease Term” as used in the
Lease, shall be construed to include, when practicable, the Extension Term
except as provided in (d) above.

(i) Landlord, after receipt of Tenant’s Extension Notice shall deliver notice
(the “Option Rent Notice”) to Tenant setting forth Landlord’s determination of
the prevailing market rent for the applicable option term; and Tenant will have
thirty (30) days within which to either (i) withdraw Tenant’s Extension Notice,
in which case the Lease Term will not be extended for the option term or
(ii) accept the rent set forth in Landlord’s Option Rent Notice, or (iii) object
to the prevailing market rent determined by Landlord. If Tenant objects to the
prevailing market rent contained in the Option Rent Notice, the prevailing
market rent shall be determined as set forth in Section (j) below.



(j) Determination of Prevailing Market Rent. In the event Tenant exercises an
option to extend but objects to Landlord’s determination of the prevailing
market rent set forth in the Option Rent Notice, Landlord and Tenant shall
attempt to agree in good faith upon the prevailing market rent for the
applicable extension period. If Landlord and Tenant fail to reach agreement
within thirty (30) days following Tenant’s delivery of its objection to the
Option Rent Notice (the “Outside Agreement Date”), then each party shall make a
separate determination of the prevailing market rent, and within ten
(10) business days after the Outside Agreement Date the parties will
concurrently exchange such determinations and such determinations shall be
submitted to arbitration in accordance with Sections 1 through 5 below.

 

  1.

Landlord and Tenant shall mutually agree upon and appoint one arbitrator who
shall by profession be a real estate appraiser who shall have been active over
the five (5) year period ending on the

 

- 24 -



--------------------------------------------------------------------------------

  date of such appointment in the leasing of comparable research and development
(R&D) properties in the vicinity of the Project. The determination of the
arbitrator shall be limited solely to the issue area of whether Landlord’s or
Tenant’s submitted prevailing market rent is the closest to the actual
prevailing market rent, as determined by the arbitrator, taking into account the
requirements of this Addendum 4. The arbitrator shall be appointed within
fifteen (15) business days after the applicable Outside Agreement Date, and in
the event the parties are unable to agree on an arbitrator, then either party
may petition to the presiding judge of the Alameda County Superior Court to
appoint an arbitrator meeting the requirements set forth above.

 

  2. The arbitrator shall within ten (10) business days of his or her
appointment reach a decision as to whether the parties shall use Landlord’s or
Tenant’s submitted prevailing market rent and shall notify Landlord and Tenant
thereof. The arbitrator must choose between the Landlord’s proposal and the
Tenant’s proposal and may not compromise between the two, average or select some
other amount.

 

  3. The decision of the arbitrator shall be binding upon Landlord and Tenant.

 

  4. The arbitration will be conducted pursuant to the provisions of the
American Arbitration Association, but subject to the instructions set forth in
this Addendum 4.

 

  5. The cost of arbitration shall be paid by Landlord and Tenant equally.

 

- 25 -



--------------------------------------------------------------------------------

ADDENDUM 5

STORAGE AND USE OF PERMITTED HAZARDOUS MATERIALS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

1. Permitted Hazardous Materials and Use.

Tenant has requested Landlord’s consent to use the Hazardous Materials listed
below in its business at the Premises (the “Permitted Hazardous Materials”).
Subject to the conditions set forth herein, Landlord hereby consents to the Use
(hereinafter defined) of the Permitted Hazardous Materials. Any Permitted
Hazardous Materials on the Premises will be generated, used, received,
maintained, treated, stored, or disposed in a manner consistent with good
engineering practice and in compliance with all Environmental Requirements.

Permitted Hazardous Materials (including maximum quantities):

 

[See attached table]  

 

 

 

The storage, uses or processes involving the Permitted Hazardous Materials (the
“Use”) are generally described below.

Use [If limited to receiving and storage, so specify]:

 

[See attached table]  

 

 

 

2. No Current Investigation. Tenant represents and warrants that it is not
currently subject to an inquiry, regulatory investigation, enforcement order, or
any other proceeding regarding the generation, use, treatment, storage, or
disposal of a Hazardous Material.

3. Notice and Reporting. Tenant shall promptly notify Landlord in writing of any
spill, release, discharge, or disposal of any Hazardous Material in, on or under
the Premises or the Project. All reporting obligations imposed by Environmental
Requirements are strictly the responsibility of Tenant. Tenant shall supply to
Landlord within 5 business days after Tenant first receives or sends the same,
copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to Tenant’s use of the Premises.

4. Disposal Upon Lease Termination. At the expiration or earlier termination of
the Lease, Tenant, at its sole cost and expense, shall: (i) remove and dispose
off-site any drums, containers, receptacles, structures, or tanks storing or
containing Permitted Hazardous Materials (or which have stored or contained
Permitted Hazardous Materials) and the contents thereof; (ii) remove, empty, and
purge all underground and above ground storage tank systems, including connected
piping, of all vapors, liquids, sludges and residues; and (iii) restore the
Premises as required to remove Tenant’s Permitted Hazardous Materials and leave
the Premises in a condition which complies with Paragraph 30 of the Lease. Such
activities shall be performed in compliance with all Environmental Requirements
and to the reasonable satisfaction of Landlord. Landlord’s satisfaction with
such activities or the condition of the Premises does not waive, or release
Tenant from, any obligations hereunder.

5. Nothing herein is intended or will be construed to impose any liability or
responsibility on Tenant for any Hazardous Materials which preexisted Tenant’s
use or occupancy of the Premises or any Hazardous Materials not brought onto the
Premises or Project by or on behalf of Tenant, its contractors or employees.

 

- 26 -



--------------------------------------------------------------------------------

HAZARDOUS CHEMICALS

 

Chemical Name

  

Name

  

State Fire
Code

  

Hazard
Class

  

Amount

  

Use

ACETIC ACID    ACETIC ACID    CL2, CORR, OHH    3    1 gal    QC testing      
         ACETONE    ACETONE    FL1B, IRR    3    2 gal    QC testing AMMONIUM
HYDROXIDE    AMMONIUM HYDROXIDE    CORR, TOX,    8    1/2 gal    QC testing
BOVINE ALBUMIN    BSA       0    1/2 lbs    QC testing BUFFER, pH 4    POTASSIUM
HYDROGEN PHTHALATE    IRR       0.1 gal    QC testing CALCIUM CHLORIDE   
CALCIUM CHLORIDE    OHH, IRR    9    2 lbs    QC testing CARBON DIOXIDE   
CARBON DIOXIDE, LIQUID       3    279 gal    Incubation CARBON DIOXIDE    CARBON
DIOXIDE, DRY ICE       3    50 lbs    Sample transport CARBON DIOXIDE, 5%   
CALIBRATION GAS       1    20 cu. ft.    Calibration CIPROFLOXACIN   
CIPROFLOXACIN       9    1/2 gal    Cell culture CITRIC ACID    CITRIC ACID   
IRR, CORR    8    2 lbs    QC testing COLLAGENASE    COLLAGENASE    IRR, SEN   
9    0.5 lbs    QC testing COOMASSIE STAIN KIT    COOMASSIE STAIN       9    1
lb    QC testing COVERAGE PLUS NPD   

DI-N-ALKYL DIMETHYL AMMONIUM CHLORIDE

 

N-ALKYL DIMETHYL BENZYL AMMONIUM CHLORIDE

   IRR    3    10 gal    Cleaning D-GLUCOSE    DEXTROSE    IRR    9    1 lbs   
QC testing DIESEL FUEL #2    DIESEL FUEL #2    CL2    3    200 gal    Generator
DIMETHYL SULFOXIDE    DMSO    CL3B, IRR, SEN    3    1/2 gal    Freezing
DITHIOTHREITOL MOLCEULAR BIOLOGY REAGENT    DTT    TOX, IRR    0    0.1 gal   
QC testing ETHANOL    REAGENT ALCOHOL    FL1B, IRR, OHH    3    2 gal    QC
testing ETHYLENEDIAMINETETRAACETIC ACID DISODIUM SALT    EDTA    IRR    9    1/2
gal    Cell culture FYRITE, CO2   

POTASSIUM HYDROXIDE

 

ISOOCTYL ALCOHOL

   CORR    3    1 gal    Calibration FYRITE, O2   

HCL

 

ISOOCTYL ALCOHOL

 

CHROMIUM CHLORIDE

   CORR    3    1 gal    Calibration GENTAMICIN    GENTAMICIN       6.1    1/2
gal    QC testing GLUTAMINE    GLUTAMINE       8    1/2 gal    QC testing
GLUTARALDEHYDE    GLUTARALDEHYDE    CORR, TOX, SEN    8    1/2 gal    QC testing

 

- 27 -



--------------------------------------------------------------------------------

HAZARDOUS CHEMICALS

 

Chemical Name

  

Name

  

State Fire
Code

  

Hazard
Class

  

Amount

  

Use

GLYCEROL    GLYCEROL    CL3B, IRR, OHH    0    2 gal    QC testing GRAM CRYSTAL
VIOLET    GRAM CRYSTAL VIOLET       9    1/2 gal    QC testing GRAM DECOLORIZER
   GRAM DECOLORIZER    FL1B    3    1/2 gal    QC testing GRAM IODINE    GRAM
IODINE       9    1/2 gal    QC testing GRAM SAFRANIN    GRAM SAFRANIN       9
   1/2 gal    QC testing HEPES    HEPES    IRR    9    1 gal    QC testing HUMAN
SERUM ALBUMIN    HUMAN SERUM ALBUMIN       0    1/2 lbs    Cell culture
HYDROCHLORIC ACID    HYDROCHLORIC ACID    CORR, OHH    8    1/2 gal    QC
testing ISOPROPANOL    ISOPROPANOL    FL1B, IRR    3    15 gal    Cleaning
LAURYL SULFATE    LAURYL SULFATE    IRR    9    1 lbs    QC testing LPHst   

PHENOL

 

PHOSPHORIC ACID

 

ISOPROPANOL

 

DODECYLBENZENE SULPHONIC ACID

      3    10 gal    Cleaning LYSOL    LYSOL    FL1B, IRR    3    2 gal   
Cleaning MAGNESIUM CHLORIDE    MAGNESIUM CHLORIDE    IRR    9    1/2 gal    QC
testing METHANOL    METHANOL    FL1B, IRR, OHH    3    2 gal    QC testing MICRO
BCA ASSAY KIT   

BICINCHONINIC ACID

 

COPPER SULFATE PENTAHYDRATE

      2    0.1 gal    QC testing MICROORGANISMS    MICROORGANISMS          0.1
lbs    QC testing N-ACETYL-L-CYSTEINE    N-ACETYL-L-CYSTEINE       0    1/2 gal
   Cell culture NITRO CELLULOSE    NITRO CELLULOSE    CL2    3    1/2 lbs    QC
testing NITROGEN, LIQUID    LIQUID NITROGEN    CRY    2.2    770 gal   
Freezers, Incubation PARAFORMALDEHYDE    PARAFORMALDEHYDE    CORR, FS    4.1   
1/2 gal    QC testing PENICILLIN G    PENICILLIN G    ORM    9    1/2 lbs    QC
testing PERCOLL    PERCOLL       0    1/2 gal    QC testing POLY-L-ORNITHINE   
ORNITHINE HYDROCHLORIDE       9    1/2 lbs    QC testing PROPIDIUM IODIDE   
PROPIDIUM IODIDE    IRR    2.3    0.1 gal    QC testing RUST INHIBITOR   
M-640-L          1 gal    Incubation SILVER NITRATE    SILVER NITRATE    CORR,
TOX,    8    0.1 gal    QC testing SODIUM HYDROXIDE    SODIUM HYDROXIDE    CORR,
TOX,    8    1/2 gal    QC testing SODIUM AZIDE    SODIUM AZIDE    HTOX, UR3,
OHH    6.1    0.1 lbs    QC testing SODIUM BICARBONATE    SODIUM BICARBONATE   
IRR, OHH    0    1/2 gal    QC testing

 

- 28 -



--------------------------------------------------------------------------------

HAZARDOUS CHEMICALS

 

Chemical Name

  

Name

  

State Fire
Code

  

Hazard
Class

  

Amount

  

Use

SODIUM CHLORIDE    SODIUM CHLORIDE    IRR, OHH    9    10 lbs    QC testing
SODIUM DODECYL SULFATE    SODIUM DODECYL SULFATE    IRR    9    1 gal    QC
testing SODIUM HEPARIN    HEPARIN    TOX, IRR    0    1 gal    Cell culture
SODIUM HYPOCHLORITE >5% - 12.5%    BLEACH    CORR, IRR    0    10 gal   
Cleaning SODIUM PHOSPHATE, DIBASIC    SODIUM PHOSPHATE, DIBASIC    IRR    9   
10 lbs    QC testing SPORICIDIN    SPORICIDIN    IRR    6.1    1/2 gal   
Cleaning SPOR-KLENZ   

HYDROGEN PEROXIDE

 

PERACETIC ACID

 

ACETIC ACID

   CORR, IRR    3    10 gal    Cleaning SPILL KIT, X-A AGENT   

MAGNESIUM OXIDE

 

MAGNESIUM ALUMINUM SILICATE

 

SODIUM CARBONATE

 

SODIUM ALKYLNAPHTHALENE SULFONATE

         10 lbs    Lab Safety SPILL KIT, X-C AGENT   

CITRIC ACID

 

FUMARIC ACID

 

ACRYLATE POLYMER

 

MAGNESIUM ALUMINUM SILICATE

 

SODIUM ALKYLNAPHTHALENE SULFONATE

         10 lbs    Lab Safety SPILL KIT, X-FP   

UREA

 

CALCIUM CHLORIDE

 

CITRIC ACID

         10 lbs    Lab Safety THERMOLYSIN    THERMOLYSIN    IRR    2    0.5 lbs
   QC testing TRIIODO-L-THYRONINE    TRIIODO-L-THYRONINE SODIUM SALT    IRR    2
   0.1 lbs    QC testing TRIS    TRIS    IRR    9    2 lbs    QC testing TRITON
X-100    TRITON X-100    CL3B, IRR    3    0.1 gal    QC testing TRYPAN BLUE   
TRYPAN BLUE    OHH, CAR    6.1    0.25 gal    QC testing TRYPSIN    TRYPSIN   
IRR    9    1/2 gal    QC testing TWEEN 20    TWEEN 20    IRR, OHH, CL3B    3   
0.1 gal    QC testing VESPHENE   

PHENOL

 

KOH / NAOH

   IRR    3    10 gal    Cleaning

 

- 29 -



--------------------------------------------------------------------------------

ADDENDUM 6

SATELLITE DISH AND AIR HANDLING UNITS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

Landlord hereby grants Tenant the right to install, maintain and replace from
time to time a satellite dish or similar antennae device (hereinafter “Satellite
Dish”) and the Air Handling Units (as defined in Paragraph 7 of the Lease) on
the roof of the Premises, subject to the following: (a) applicable governmental
laws; (b) the right of Landlord to supervise any roof penetrations;
(c) compliance with the conditions of any roof bond maintained by Landlord on
the Premises; (d) the Satellite Dish and Air Handling Units not being visible at
street level; and (e) Landlord’s rights to use or lease the roof for the
placement of a solar electric generating system; provided such system is
installed and maintained in a manner which does not interfere with Tenant’s
Satellite Dish or Air Handling Units. Tenant shall be responsible for the repair
of any damage to any portion of the Premises caused by Tenant’s installation,
use or removal of the Satellite Dish and Air Handling Units. The Satellite Dish
and Air Handling Units shall remain the exclusive property of Tenant, and Tenant
shall have the right to remove same at any time during the term of the Lease so
long as Tenant is not in default under the Lease. Tenant shall protect, defend,
indemnify and hold harmless Landlord from and against any and all claims,
damages, liabilities, costs or expenses of every kind and nature (including
without limitation reasonable attorney fees) imposed upon or incurred by or
asserted against Landlord arising out of Tenant’s installation, maintenance, use
or removal of the Satellite Dish or the Air Handling Units.

 

- 30 -



--------------------------------------------------------------------------------

EXHIBIT A-1

SITE PLAN

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

 

LOGO [g673433ex10_xxxpg031.jpg]

Notwithstanding the drawing above, the generator and bulk tanks shall not be
located beyond the extended line that represents the location of the south
demising wall of the Premises, i.e., the generator and bulk tanks cannot be
located along the outside wall of another premises; provided that to the extent
the existing concrete pad extends beyond such southern demising wall of the
Premises, the screening wall/fence may extend beyond such southern boundary to
the code required distance.

 

- 31 -



--------------------------------------------------------------------------------

EXHIBIT A-2

PROJECT

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

 

 

- 32 -



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT RULES AND REGULATIONS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

Rules and Regulations

 

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.

 

1. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

 

2. Except for seeing-eye dogs, no animals shall be allowed in the offices,
halls, or corridors in the Project.

 

3. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

 

4. If Tenant desires telegraphic, telephonic or other electric connections to
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

 

5. The use of oil, gas or inflammable liquids (other than Permitted Hazardous
Materials) for heating, lighting or any other purpose is expressly prohibited.
Explosives or other articles deemed extra hazardous shall not be brought into
the Project.

 

6. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Further, parking any type of trucks, trailers or other
vehicles in the Building is specifically prohibited. In the event that a vehicle
is disabled, it shall be removed within 48 hours. There shall be no “For Sale”
or other advertising signs on or about any parked vehicle. All vehicles shall be
parked in the designated parking areas in conformity with all signs and other
markings. All parking will be open parking, and no reserved parking, numbering
or lettering of individual spaces will be permitted except as specified by
Landlord or in the Lease.

 

7. Tenant shall maintain the Premises free from rodents, insects and other
pests.

 

8. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

 

9. Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

 

10. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

 

11. Except as expressly permitted by the Lease, Tenant shall not permit storage
outside the Premises, or dumping of waste or refuse or permit any harmful
materials to be placed in any drainage system or sanitary system in or about the
Premises.

 

12. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

 

13. No auction, public or private, will be permitted on the Premises or the
Project.

 

14. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

 

15. The Premises shall not be used for lodging, sleeping or cooking or for any
illegal purposes or for any purpose other than that specified in the Lease. No
gaming devices shall be operated in the Premises.

 

16.

Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity (Landlord hereby agrees
that the existing 500 amp main breaker service is available, operational,
permitted to be used, and Tenant is

 

- 33 -



--------------------------------------------------------------------------------

  permitted to upgrade the service to include the additional 300 amps referenced
in the Lease). Landlord’s consent to the installation of electric equipment
shall not relieve Tenant from the obligation not to use more electricity than
such safe capacity.

 

17. Landlord is not responsible for protecting the Premises from theft, robbery
and pilferage.

 

18. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises and cause a nuisance (e.g.,
generator may be operated during periods of testing and servicing and during
power outages, but it will be operated within applicable Legal Requirements for
sound).

 

19. Tenant shall not permit smoking in the office areas of the Premises.

 

- 34 -



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMENCEMENT DATE CERTIFICATE

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 20, 2013 BETWEEN

Prologis, L.P.

and

StemCells, Inc.

COMMENCEMENT DATE CERTIFICATE

            , 2013

StemCells, Inc.

Attention:                     

7707 Gateway Boulevard, Suite 140

Newark, California 94560

 

RE: Lease dated                      between StemCells, Inc., and Prologis, L.P.
for

   XXXXX, Sunnyvale, CA 94089-1300

Dear                     :

Welcome to your new facility. We would like to confirm the terms of the above
referenced lease agreement:

Lease Commencement Date:

Lease Termination Date:

Rent Commencement Date:

Premises square footage:

Tenant’s Proportionate Share:

We are pleased to welcome you as a customer of Prologis and look forward to
working with you. Please indicate your agreement with the above changes to your
lease by signing and returning the enclosed copy of this letter to me. If I can
be of service, please do not hesitate to contact me.

 

Sincerely, Anna Torres Senior Property Manager

 

Accepted by:    StemCells, Inc., a Delaware corporation      Date:    By:  

 

        Printed:  

 

        Title:  

 

    

 

- 35 -